Exhibit 10.30

 

Corporate Letter of Offer

 

 

“CHANNELL BUSHMAN GROUP”

 

1 December 2005

 

 

National Australia Bank Limited ABN 12 004 044 937

 

[g92551km01i001.jpg]

 

--------------------------------------------------------------------------------


 

Customers and Facility Summary

 

We offer to provide the facilities detailed within this Letter of Offer to
“CHANNELL BUSHMAN GROUP”. A summary of these facilities is set out below.
Facilities marked with a + (if any) are subject to the relevant Multi Option
Facility set out in Part 1 of the Letter of Offer.

 

FACILITY SUMMARY

 

Customer:

 

Channell Bushman Pty Limited

ABN:

 

99 109 821 614

 

 

 

Facility Type:

 

Bill - Floating Rate = Acquisition Funding

Facility Limit:

 

$6,000,000

 

 

 

Facility Type:

 

Bill - Floating Rate = Earn-Out Funding

Facility Limit:

 

$1,750,000

 

 

 

Facility Type:

 

Bill - Floating Rate = Capital Expenditure

Facility Limit:

 

$4,500,000

 

 

 

Customer Total:

 

$12,250,000

 

 

 

Customer:

 

Bushmans Group Pty Limited

ABN:

 

90 090 744 022

 

 

 

Facility Type:

 

Bill - Floating Rate = Working Capital

Facility Limit:

 

$2,000,000

 

 

 

Facility Type:

 

Master Lease/Lease Purchase Facility

Facility Limit:

 

$500,000

 

 

 

Facility Type:

 

Business Credit Card Facility

Facility Limit:

 

$300,000

 

 

 

Facility Type:

 

Bank Guarantee

Facility Limit:

 

$100,000

 

 

 

Customer Total:

 

$2,900,000

 

 

 

Customer:

 

Channell Pty Limited

ABN:

 

29 002 735 622

 

 

 

Facility Type:

 

Bank Guarantee

Facility Limit:

 

$342,048

 

 

 

Facility Type:

 

Master Lease/Lease Purchase Facility

Facility Limit:

 

$250,000

 

 

 

Facility Type:

 

Standby Letter of Credit

Facility Limit:

 

$65,217

 

 

 

Customer Total:

 

$657,265

 

 

 

Group Total:

 

$15,807,265

 

If there is any inconsistency between the information set out here and that set
out in the Details of Facilities sections of this Letter of Offer, then unless
specifically provided the Details of Facilities sections prevail to the extent
of that inconsistency.

 

--------------------------------------------------------------------------------


 

Relationship Management

 

The banking needs of “CHANNELL BUSHMAN GROUP” will be met by a specialist team
located at the National’s NAB House Sydney location.

 

Through our strong focus on actively managing our relationship with the group we
will be able to offer a number of benefits through our NAB House Sydney
location:

 

•                       A dedicated Relationship Manager who your team will be
able to deal directly with at times and who will be working hard to add value to
your business and respond quickly to your needs.

 

•                       Your dedicated Relationship Manager will be a central
point of contact to access the complete suite of the National’s specialised
services including Interest Rate Risk Management, Trade Solutions, Leasing and
Fleet Services and Wealth Creation.

 

The dedicated team at the NAB House Sydney location is led by:

 

•

Senior Relationship Manager

Graeme L Johnson

 

Direct Telephone Number

02 9237-9731

 

Facsimile Number

02 9237-9773

 

Email

graeme_l_johnson@national.com.au

 

 

 

•

Relationship Manager

Sam Mandoukos

 

Direct Telephone Number

02 9237-9735

 

Facsimile Number

02 9237-9773

 

Email

sam_mandoukos@national.com.au

 

This Letter of Offer remains available for acceptance until 31st December 2005
after which time it will, at our option, lapse.

 

Thank you for the opportunity to provide the enclosed Letter of Offer to the
group for its consideration.

 

Yours sincerely,

 

 

/s/ Graeme Johnson

 

Graeme L Johnson

Senior Relationship Manager

 

--------------------------------------------------------------------------------


 

Table of Contents

 

1

DETAILS OF FACILITIES – NEW FACILITIES GENERALLY SUBJECT TO THIS LETTER OF OFFER

2

 

 

 

2

DETAILS OF FACILITIES – NEW FACILITIES GENERALLY SUBJECT TO OTHER CONTRACTUAL
DOCUMENTATION

7

 

 

 

3

DETAILS OF FACILITIES – EXISTING FACILITIES GENERALLY SUBJECT TO OTHER
CONTRACTUAL DOCUMENTATION

8

 

 

 

4

SECURITY

9

 

 

 

5

ESTABLISHMENT FEES AND CHARGES

10

 

 

 

6

CONDITIONS PRECEDENT AND OTHER INFORMATION

11

 

 

 

7

COVENANTS AND UNDERTAKINGS

12

 

 

 

8

GENERAL TERMS AND CONDITIONS

13

 

 

 

9

SPECIFIC CONDITIONS - BILL FACILITY

33

 

 

 

10

SPECIFIC CONDITIONS – BANK GUARANTEE FACILITY

41

 

 

 

ACCEPTANCE OF LETTER OF OFFER

43

 

1

--------------------------------------------------------------------------------


 


1                                         DETAILS OF FACILITIES – NEW FACILITIES
GENERALLY SUBJECT TO THIS LETTER OF OFFER


 

New facilities are detailed below.

 

Customer:  Channell Bushman Pty Limited

 

Bill Acceptance/Discount Facility – Floating Rate = Acquisition Funding

 

Purpose/Utilisation:

Assist with business acquisition.

 

 

Facility limit:

$6,000,000 (six million dollars)

 

 

Expiry Date:

31st July 2009

 

 

The Facility is:

an amortising facility

 

 

Amortisation Details of Facilities if the Facility is an Amortising Facility:

$400,000 per quarter

 

 

Drawdown Periods:

Approximate period between each drawdown date:

90 days

 

 

Yield Rate:

Floating rate.

 

 

Floating Rate:

the rate (expressed as a percentage yield to maturity and rounded upwards to the
nearest two decimal places) which is the bid rate shown at approximately 10.10
am (Sydney time) on page BBSY on the Reuters Monitor System on the day the bills
are to be discounted for bills of like amounts and tenors. If such rate is not
available or if, in our reasonable opinion, the rate becomes inappropriate, the
floating rate will be the rate reasonably determined by us to be the appropriate
equivalent rate, having regard to prevailing market conditions.

The rate as a percentage per annum will be advised following a drawing under the
facility.

 

 

Facility Fee:

0.50% per annum of the facility limit, payable by you on a half yearly basis in
advance from the date of acceptance of the facility.

 

 

Activation Fee:

1.40% per annum of the face value of each bill, calculated from and including
the date we accept the bill to the maturity date of the bill, payable by you
upon acceptance of each bill.

 

 

Bill Drawdown Fee:

$150 payable by you each time we accept bills on a drawdown date.

 

 

Late Presentation Fee:

Not ascertainable - see Special Conditions - Bill Facility

 

 

Default Interest Rate:

The total of the National’s Base Lending Indicator Rate, currently 9.85%, plus a
customer margin of 1.90% % plus a default margin of 4.00%.

Currently 15.75% per annum

 

 

Nominated Account:

Channell Bushman Pty Ltd

082-057 #57189-3025

for the purposes of debiting amounts under this Agreement (including the amount
of each matured bill, interest, fees, charges, taxes, premiums, economic costs
and enforcement expenses.)

 

 

Securities:

All securities detailed in Part 4 with the exception of the securities numbered
8,9&10.

 

 

Specific Conditions:

Specific Conditions – Bill Facility

 

2

--------------------------------------------------------------------------------


 

Customer: Channell Bushman Pty Limited

 

Bill Acceptance/Discount Facility – Floating Rate = Earn-Out Funding

 

Purpose/Utilisation:

Fund “Earn-Out” associated with the acquisition.

 

 

Facility limit:

$1,750,000 (one million seven hundred and fifty thousand dollars)

 

 

Expiry Date:

31st July 2009

 

 

The Facility is:

an amortising facility

 

 

Amortisation Details of Facilities if the Facility is an Amortising Facility:

Based on initial drawing of $1,000,000 a repayment of $63,000 each March, June,
September & December will be required until fully cleared. Should the second
drawing be made, repayments are to increase to $146,000 per quarter.

 

 

Yield Rate:

Floating rate.

 

 

Floating Rate:

the rate (expressed as a percentage yield to maturity and rounded upwards to the
nearest two decimal places) which is the bid rate shown at approximately 10.10
am (Sydney time) on page BBSY on the Reuters Monitor System on the day the bills
are to be discounted for bills of like amounts and tenors. If such rate is not
available or if, in our reasonable opinion, the rate becomes inappropriate, the
floating rate will be the rate reasonably determined by us to be the appropriate
equivalent rate, having regard to prevailing market conditions.

The rate as a percentage per annum will be advised following a drawing under the
facility.

 

 

Facility Fee:

0.50% per annum of the facility limit, payable by you on a half yearly basis in
advance from the date of acceptance of the facility.

 

 

Activation Fee:

1.40% per annum of the face value of each bill, calculated from and including
the date we accept the bill to the maturity date of the bill, payable by you
upon acceptance of each bill.

 

 

Bill Drawdown Fee:

$150 payable by you each time we accept bills on a drawdown date.

 

 

Default Interest Rate:

The total of the National’s Base Lending Indicator Rate, currently 9.85%, plus a
customer margin of 1.90%% plus a default margin of 4.00%.

Currently 15.75% per annum

 

 

Nominated Account:

Channell Bushman Pty Ltd


082-057 #57189-3025


for the purposes of debiting amounts under this Agreement (including the amount
of each matured bill, interest, fees, charges, taxes, premiums, economic costs
and enforcement expenses.)

 

 

Securities:

All securities detailed in Part 4 with the exception of the securities numbered
8,9&10.

 

 

Specific Conditions:

Specific Conditions – Bill Facility

 

3

--------------------------------------------------------------------------------


 

Customer: Channell Bushman Pty Limited

 

Bill Acceptance/Discount Facility – Floating Rate = Capital Expenditure

 

Purpose/Utilisation:

Capital Expenditure for the group.

 

 

Facility limit:

$4,500,000 (four million five hundred thousand dollars)

 

 

Expiry Date:

31st July 2009

 

 

The Facility is:

an amortising facility

 

 

Amortisation Details of Facilities if the Facility is an Amortising Facility:

Subject to forecast cash flows and negotiation, with the view of fully
amortising any drawing over a term of four years.

 

 

Yield Rate:

Floating rate.

 

 

Floating Rate:

the rate (expressed as a percentage yield to maturity and rounded upwards to the
nearest two decimal places) which is the bid rate shown at approximately 10.10
am (Sydney time) on page BBSY on the Reuters Monitor System on the day the bills
are to be discounted for bills of like amounts and tenors. If such rate is not
available or if, in our reasonable opinion, the rate becomes inappropriate, the
floating rate will be the rate reasonably determined by us to be the appropriate
equivalent rate, having regard to prevailing market conditions.

The rate as a percentage per annum will be advised following a drawing under the
facility.

 

 

Facility Fee:

0.50% per annum of the facility limit, payable by you on a half yearly basis in
advance from the date of acceptance of the facility.

 

 

Activation Fee:

1.40% per annum of the face value of each bill, calculated from and including
the date we accept the bill to the maturity date of the bill, payable by you
upon acceptance of each bill.

 

 

Bill Drawdown Fee:

$150 payable by you each time we accept bills on a drawdown date.

 

 

Default Interest Rate:

The total of the National’s Base Lending Indicator Rate, currently 9.85%, plus a
customer margin of 1.90%% plus a default margin of 4.00%.

Currently 15.75% per annum

 

 

Nominated Account:

Channell Bushman Pty Ltd

082-057 #57189-3025


for the purposes of debiting amounts under this Agreement (including the amount
of each matured bill, interest, fees, charges, taxes, premiums, economic costs
and enforcement expenses.)

 

 

Securities:

All securities detailed in Part 4 with the exception of the securities numbered
8,9&10.

 

 

Specific Conditions:

Specific Conditions – Bill Facility

 

4

--------------------------------------------------------------------------------


 

Customer:  Bushmans Group Pty Limited

 

Bill Acceptance/Discount Facility – Floating Rate

 

Purpose/Utilisation:

Working Capital

 

 

Facility limit:

$2,000,000 (two million dollars)

 

 

Expiry Date:

30th November 2006, subject to annual review.

 

 

The Facility is:

a non-amortising  facility

 

 

Drawdown Periods:

Approximate period between each drawdown date:

Any term between 7 and 180 days, provided maturity date does not exceed the
expiry date.

 

 

Yield Rate:

Floating rate.

 

 

Floating Rate:

the rate (expressed as a percentage yield to maturity and rounded upwards to the
nearest two decimal places) which is the bid rate shown at approximately 10.10
am (Sydney time) on page BBSY on the Reuters Monitor System on the day the bills
are to be discounted for bills of like amounts and tenors. If such rate is not
available or if, in our reasonable opinion, the rate becomes inappropriate, the
floating rate will be the rate reasonably determined by us to be the appropriate
equivalent rate, having regard to prevailing market conditions.

The rate as a percentage per annum will be advised following a drawing under the
facility.

 

 

Facility Fee:

0.50% per annum of the facility limit, payable by you on a half yearly basis in
advance from the date of acceptance of the facility.

 

 

Activation Fee:

1.40% per annum of the face value of each bill, calculated from and including
the date we accept the bill to the maturity date of the bill, payable by you
upon acceptance of each bill.

 

 

Bill Drawdown Fee:

$150 payable by you each time we accept bills on a drawdown date.

 

 

Default Interest Rate:

The total of the National’s Base Lending Indicator Rate, currently 9.85%, plus a
customer margin of 1.90%% plus a default margin of 4.00%.

Currently 15.75% per annum

 

 

Nominated Account:

Bushmans Group Pty Ltd

082-057 #57132-0868

for the purposes of debiting amounts under this Agreement (including the amount
of each matured bill, interest, fees, charges, taxes, premiums, economic costs
and enforcement expenses.)

 

 

Securities:

All securities detailed in Part 4 with the exception of the securities numbered
6,7,9&10.

 

 

Specific Conditions:

Specific Conditions – Bill Facility

 

5

--------------------------------------------------------------------------------


 

Customer: Bushmans Group Pty Limited

 

Bank Guarantee Facility

 

Purpose/Utilisation:

Performance Guarantee

 

 

Facility limit:

$100,000 (one hundred thousand dollars)

 

 

Expiry Date:

30th November 2006

 

 

Issuing Fee:

1.80% of the face value of each bank guarantee payable on issue

 

 

Half Yearly Fee:

3.60% of the face value of each bank guarantee, payable half yearly in arrears
from issue

 

 

Securities:

All securities detailed in Part 4 with the exception of the securities numbered
1,3-10.

 

 

Specific Conditions:

Specific Conditions – Bank Guarantee Facility

 

Customer:  Channell Pty Limited

 

Bank Guarantee Facility

 

Purpose/Utilisation:

Performance Guarantee

 

 

Facility limit:

$342,048 (three hundred and forty two thousand and forty eight dollars)

 

 

Expiry Date:

30th November 2006

 

 

Issuing Fee:

1.80% of the face value of each bank guarantee payable on issue

 

 

Half Yearly Fee:

3.60% of the face value of each bank guarantee, payable half yearly in arrears
from issue

 

 

Securities:

All securities detailed in Part 4 with the exception of the securities numbered
1-5 & 7-10.

 

 

Specific Conditions:

Specific Conditions – Bank Guarantee Facility

 

6

--------------------------------------------------------------------------------


 


2                                         DETAILS OF FACILITIES – NEW FACILITIES
GENERALLY SUBJECT TO OTHER CONTRACTUAL DOCUMENTATION


 

New facilities generally subject to other contractual documentation are
summarised below. Refer to Section B1 of the General Terms and Conditions for
how this Letter of Offer applies to them.

 

Customer: Bushmans Group Pty Limited

 

Master Lease/Lease Purchase Facility

 

Purpose/Utilisation:

Capital Expenditure

 

 

Facility limit:

$500,000 (five hundred thousand dollars)

 

 

Expiry Date Term:

30th November 2006

 

 

Term:

Up to five years, subject to annual review

 

 

Repayments:

Subject to negotiation at time of drawing.

 

 

Residual:

Subject to negotiation at time of drawing

 

 

Securities:

All securities detailed in Part 4 with the exception of securities numbered 1,
3-8 & 10.

 

Customer: Bushmans Group Pty Limited

 

Business Credit Card Facility

 

Purpose/Utilisation:

Business Credit Cards

 

 

Facility limit:

$300,000 (three hundred thousand dollars)

 

 

Expiry Date:

30th November 2006

 

 

Repayments:

Cleared to working account each month.

 

 

Securities:

All securities detailed in Part 4 with the exception of securities numbered 1,
3-10.

 

Customer: Channell Pty Ltd

 

Master Lease/Lease Purchase Facility

 

Purpose/Utilisation:

Capital Expenditure

 

 

Facility limit:

$250,000 (two hundred and fifty thousand dollars)

 

 

Expiry Date Term:

30th November 2006

 

 

Term:

Up to five years, subject to annual review

 

 

Repayments:

Subject to negotiation at time of drawing.

 

 

Residual:

Subject to negotiation at time of drawing

 

 

Securities:

All securities detailed in Part 4 with the exception of securities numbered
1-5 & 7-10.

 

Customer: Channell Pty Ltd

 

Standby Letter of Credit Facility

 

Purpose/Utilisation:

Contract Performance

 

 

Facility limit:

USD45,000 (forty five thousand United States Dollars)

 

 

Expiry Date:

30th November 2006 – subject to annual review.

 

 

Securities:

All securities detailed in Part 4 with the exception of securities numbered
1-5 & 7-10.

 

7

--------------------------------------------------------------------------------


 


3                                         DETAILS OF FACILITIES – EXISTING
FACILITIES GENERALLY SUBJECT TO OTHER CONTRACTUAL DOCUMENTATION


 

Existing facilities generally subject to other contractual documentation are
summarised below. Refer to Section B1 of the General Terms and Conditions for
how this Letter of Offer applies to them.

 

Not Applicable

 

8

--------------------------------------------------------------------------------


 


4                                         SECURITY


 

The Customer must provide, and must ensure that each security provider provides,
all the following securities in a form and substance satisfactory to us (if the
Customer or the security provider has not already done so). The taking of any
new securities detailed below does not prejudice or waive our right to rely
upon, and enforce, earlier securities.

 

Registered Mortgage Debentures

 

Over the whole of the company assets including goodwill and uncalled capital and
called but unpaid capital together with relative insurance policy assigned to
the National Australia Bank Limited given by.

 

1.               Channell Bushman Pty Limited ABN 99 109 821 614

2.               Bushmans Group Pty Limited ABN 90 090 744 022

3.               Bushmans Engineering Pty Limited ABN 49 074 185 461

4.               Polyrib Tanks Pty Limited ABN 49 062 942 661

5.               Australian Bushman Tanks Pty Limited ABN 21 058 504 108

6.               Channell Pty Limited ABN 29 002 735 622

 

Guarantees and Indemnities

 

7.               In support of Channell Bushman Pty Limited for $15,750,000 and
other liabilities given by:- Bushmans Group Pty Limited, Bushmans Engineering
Pty Limited, Polyrib Tanks Pty Limited, Australian Bushman Tanks Pty Limited,
and Channell Pty Limited

 

8.               In support of Bushmans Group Pty Limited for $2,000,000 and
other liabilities given by:- Channell Bushman Pty Limited, Bushmans Engineering
Pty Limited, Polyrib Tanks Pty Limited, and Australian Bushman Tanks Pty
Limited.

 

9.               Master Lease/Lease Purchase Agreement on account of Bushmans
Group Pty Limited.

 

10.         Master Lease/Lease Purchase Agreement on account of Channell Pty
Limited.

 

9

--------------------------------------------------------------------------------


 


5                                         ESTABLISHMENT FEES AND CHARGES


 

The Customer agrees to pay the following fees and charges immediately on
acceptance of this Letter of Offer or as otherwise agreed in writing:

 

Not Applicable

 

Any additional cost incurred for the use of external solicitors and consultants
will be borne by the Customer.

 

These fees and charges are in addition to any fees set out in the Details of
Facilities or Specific Conditions, and any fees listed in the National’s “A
Guide to Fees and Charges” (Business) book and the National’s “A Guide to Fees
and Charges for International Trade Services” as amended from time to time.

 

Other fees and charges may be payable as set out in this Agreement.

 

10

--------------------------------------------------------------------------------


 


6                                         CONDITIONS PRECEDENT AND OTHER
INFORMATION

 

11

--------------------------------------------------------------------------------


 


7                                         COVENANTS AND UNDERTAKINGS


 

Financial Covenants

 

You undertake to comply with the following financial covenants at all times.
These financial covenants are to be assessed and reported as detailed below.

 

Interest Cover

 

Minimum interest cover of 2.5 times as measured for the three month period
ending on 31/12/2005 and thereafter quarterly for Channell Bushman Pty Ltd -
Consolidated and Channell Pty Ltd.

 

Capital Adequacy

 

Minimum capital adequacy of 45% as measured on a daily basis and reported in
relation to the December month period ending on 31/12/2005 and thereafter
quarterly for Channell bushman Pty Ltd - Consolidated and Channell Pty Ltd.

 

Gearing Ratio

 

Gross Debt (being outstanding balances of all Bill Facilities, but excluding
subordinated and related party debt) is not to exceed 3.5 times EBIT. Calculated
on a four quarter rolling average on account of Channell bushman Pty Ltd -
Consolidated and Channell Pty Ltd. .

 

Debt Service Cover

 

EBITDA must not at any time fall below a ratio of 1.25 times the total interest
and scheduled principal repayments. To be calculated on a four quarter rolling
average on account of Channell Bushman Pty Ltd - consolidated and Channell Pty
Ltd..

 

Reporting Covenants

 

You undertake to comply with the following reporting covenants at all times.
These reporting covenants are to be assessed and reported as detailed below.

 

Annual Accounts (Audited - Excluding Cashflow)

 

Within 120 days of the close of each financial year, a copy of the audited
annual report or balance sheet and profit & loss account for Channell Bushman
Pty Ltd - Consolidated and Channell Pty Ltd.

 

Interim Accounts (Including Cashflow)

 

Within 45 days of the close of each quarter, a copy of your quarterly management
accounts including balance sheet, profit & loss account and cashflow statement
for Channell Bushman Pty Ltd - Consolidated and Channell Pty Ltd. Comments are
to be provided on any negative variance to budget of greater than 10% in
relation to sales, gross profit, operational expenses & EBIT. Any negative
variance of greater than 15% will constitute a right of review.

 

Interim Compliance Certificate

 

Within 45 days of the close of each quarter a compliance certificate for
Channell Bushman Pty Ltd - Consolidated and Channell Pty Ltd signed by one or
two of your directors or authorised representatives as appropriate, detailing as
at the end of each quarter compliance with the covenants and undertakings
detailed in this Agreement for Channell Bushman Pty Ltd - Consolidated and
Channell Pty Ltd.

 

Actual to projected cash flow variance

 

Within 45 days of the close of each quarter, a copy of your quarterly actual to
projected cashflow reports to be provided with commentary on all variances
greater than 10% for Channell Bushman Pty Ltd - Consolidated and Channell Pty
Ltd.

 

Specific Reporting Covenants

 

Annual 3 way forecast (including balance sheet, profit & loss and cash flow)
projected monthly are to be provided prior to the commencement of each financial
year on account of Channell bushman Pty Ltd - Consolidated..

 

12

--------------------------------------------------------------------------------


 


8                                         GENERAL TERMS AND CONDITIONS


 

Section A: New Facilities

 

The following General Terms and Conditions apply to facilities detailed in
Part 1 of this Letter of Offer.

 

A1                      Using a facility

 

A1.1            General

 

We agree to make each facility available to you in accordance with this
Agreement.

 

A1.2            Conditions of use of a facility

 

(a)                        You do not need to use any facility but if you wish
to do so, unless we otherwise agree, you may only use a facility if you comply
with:

 

(i)                          the conditions precedent and financial, reporting
and other covenants in this Agreement which apply generally or in relation to
that facility (if any); and

 

(ii)                       any conditions we impose on making facilities or the
particular facility available.

 

(b)                       In addition, if the Specific Conditions say so, we
may approve or reject each drawing or other use of a facility in our discretion.

 

A2                      Payment obligations

 

A2.1            Your Repayments

 

Without limiting clause A2.2, you must pay to us the facility amount owing for
each facility, including, without limitation, all drawings and any other amounts
you receive from us under a facility, and any interest charges as set out in
this Agreement, including, without limitation:

 

(a)                        any amount drawn on a facility in excess of its
facility limit, immediately, unless we otherwise agree in writing; and

 

(b)                       the facility amount owing on the expiry date of that
facility, unless we otherwise agree in writing; and

 

(ci)                     the facility amount owing for that facility, if a
facility is cancelled by you or by us pursuant to this Agreement, subject to the
Specific Conditions for that facility.

 

A2.2            What the Customer must pay

 

Without limiting clause A2.1, the Customer must pay the total amount owing as
provided in this Agreement.

 

A2.3            Fees charges and other premiums

 

(a)                        The Customer agrees to pay to us (unless we otherwise
agree in writing) and in relation to third parties, the Customer agrees to
indemnify us against, all fees and charges and premiums, set out or provided for
in this Agreement in accordance with this Agreement.

 

(b)                       Fees and charges, unless otherwise agreed, are not
charged on a pro-rata basis and, once paid, are not refundable in whole or in
part.

 

(c)                        Without limiting clause A2.3(a) of these General
Terms and Conditions, the Customer must (when we specify) pay us and, in
relation to payments to third parties, the Customer agrees to indemnify us
against:

 

(i)                          an amount equal to any Taxes and fees (including
registration fees) which becomes payable, or that we reasonably believe are
payable, in connection with, this Agreement, (including, without limitation, on
any document issued under or in connection with this Agreement such as a bank
guarantee and any securities), calculated in accordance with the relevant
legislation. These are payable whether or not the Customer is primarily liable
for such Taxes and fees; and

 

(ii)                       if we are liable to pay GST on a supply (as defined
in relevant legislation) (“the supply”) made in connection with this Agreement,
an additional amount equal to the consideration payable for the supply
multiplied by the prevailing GST rate; and

 

(iii)                    when we ask, our costs and remuneration or any
receiver’s costs and remuneration; and

 

(iv)                   any reasonable costs we reasonably incur in connection
with or arising out of or contemplated by this Agreement, such as:

 

(A)                    preparing, negotiating, executing, accepting, arranging,
administering, enforcing or terminating a facility or this Agreement including
all costs incurred;

 

13

--------------------------------------------------------------------------------


 

(B)                      exercising, enforcing or preserving rights (or
considering or attempting to do so) in connection with this Agreement or a
security.

 

(d)                       For the avoidance of doubt, references to costs in
clause A2.3 of these General Terms and Conditions includes a reference to all
costs incurred:

 

(i)                          in respect of all transactions (including, without
limitation all payments, receipts and the banking thereof); or

 

(ii)                       in connection with any finance under a facility which
the Customer requested not being provided in accordance with the Customer’s
request for any reason (other than our default); or

 

(iii)                    in connection with any bank guarantee, letter of credit
or bill or any claim by a beneficiary under a bank guarantee or letter of credit
or in connection with a bill; or

 

(iv)                   if the Customer is insolvent (including the amount of all
moneys we are liable to pay under a bank guarantee or letter of credit); or

 

(v)                      if the Customer or a security provider is in default
under a facility;

 

(vi)                   in connection with any person (such as any receiver or
attorney) exercising or not exercising rights under this Agreement; or

 

(vii)                under any indemnity we give a receiver appointed under any
security in relation to this Agreement; or

 

(viii)             as a result of anything that the Customer has agreed to do or
that we require the Customer to do in relation to a facility.

 

A2.4            Default Interest and Irregular Account Fees

 

If any amount is not paid to us when it is due (including if you overdraw a
facility, with or without our prior agreement, and you do not immediately repay
the amount overdrawn, or if the Customer is in default and the total amount
owing is immediately due and payable and the Customer does not immediately pay
that amount):

 

(a)                                  we may in our absolute discretion charge
the Customer and the Customer will be liable to pay default interest on that
amount until it is paid or the amount is otherwise no longer outstanding.

 

Default interest is calculated daily at the default interest rate (if any) and
is due and payable monthly, on closure of any account relating to the facility,
when the facility amount owing is paid or otherwise on demand.

 

The default interest rate for a facility is a variable rate and may change
during the term of the facility. The current default interest rate for a
facility is detailed in Details of Facilities sections of this Agreement, or is
as notified by us to the Customer from time to time. If no such rate is detailed
or notified, the Customer agrees to pay whichever is the higher of the interest
rate payable under the facility on that amount or the interest rate or the
default interest rate on the account to which that overdue amount is debited
under this Agreement.

 

The Customer will be notified of any changes to the default interest rate in
accordance with clause A5.2 of these General Terms and Conditions.

 

(b)                                 The Customer authorises us to, and we
may either;

 

(i)                                     debit any default interest payable by
you or the Customer as and when it is due and payable to (in our discretion) the
nominated account, or another account in the name of the Customer whether opened
by you or us; or

 

(ii)                                  otherwise capitalize any default interest
payable by you or the Customer as and when it is due and payable (in our
discretion).

 

You will then be liable for interest under this clause on that debited or
capitalized amount.

 

(c)                                  An Irregular Account Fee may be payable as
detailed in the National’s “A Guide to Fees and Charges” (Business) book (as
amended from time to time). If the fee applies, it is payable immediately.

 

Nothing in this clause A2.4 relieves the Customer of its obligation to make
payments as and when due.

 

A2.5            Establishing accounts and accounting for transactions

 

(a)                        You authorise us to open any accounts as required in
connection with a facility and debit amounts to them in accordance with this
Agreement.

 

14

--------------------------------------------------------------------------------


 

(b)                       Unless otherwise specifically provided we may debit
any amounts payable in connection with this Agreement or the facilities to any
account of yours we decide or apply any payment in connection with this
Agreement towards satisfying obligations under this Agreement as we see fit.

 

(c)                        If the Agreement states that amounts will be debited
to a nominated account or any account you have with us, then you irrevocably
authorise us to debit these amounts to the relevant account even if it causes
the account to become overdrawn. Alternatively, if a nominated account has
insufficient cleared funds, we may debit those amounts to any account of yours
we decide.

 

(d)                       Where we debit amounts pursuant to this clause to an
account (including a nominated account) you have with us, opened by:

 

(i)                          you, then, to the extent that account is or becomes
overdrawn because of amounts debited under this clause, you must pay us interest
(including default interest if applicable) on the overdrawn amount in accordance
with the terms of that account; or

 

(ii)                       us, you must pay us interest charges on the overdrawn
balance of that account at the default interest rate or, if there is none, the
interest rate on that account.

 

(e)                        We generally give you statements for each account
under a facility which is an overdraft, at least every three months unless
otherwise agreed. If we are not required by law or under the Code of Banking
Practice to give you a statement, we may choose not to.

 

A2.6            How to pay amounts

 

(a)                        The Customer authorises us to debit to the nominated
account, or if no such account is nominated or if there are insufficient cleared
funds in the nominated account, to debit to any other account the Customer has
with us:

 

(i)                          any fees, charges or premiums payable under this
Agreement and any other standard service fees (the amount and nature of which
are detailed in the National’s “A Guide to Fees and Charges” (Business) book and
in the National’s “A Guide to Fees and Charges for International Trade Services”
(as amended from time to time)) on or after the date they become due; and

 

(ii)                       any amounts payable under clause A2.3(c) of these
General Terms and Conditions on or after the date we pay them or the date they
become due or payable by the Customer or us (whichever is earlier).

 

(b)                       The Customer undertakes that it will pay us all
amounts payable under this Agreement in Australian dollars and in immediately
available funds unless otherwise agreed.

 

(c)                        If a payment is due on a day which is not a banking
day, the Customer may make the payment on the next banking day, unless the
payment is due in advance in which case the Customer must make the payment on
the preceding banking day.

 

(d)                       The Customer must make all payments without set-off or
counter-claim, and be free and clear of any withholding or deduction for taxes,
levies, imposts or government charges of any kind unless prohibited by law. You
agree that if a law requires you to withhold or deduct any withholding tax from
a payment relating to a facility so that we would not actually receive for our
own benefit on the due date the full amount provided for under the facility,
then:

 

(i)                          the amount payable by you is increased so that,
after making that deduction and deductions applicable to additional amounts
payable under this clause, we are entitled to receive the amount we would have
received if no deductions had been required; and

 

(ii)                       you must make the deductions; and

 

(iii)                    you must pay the full amount deducted to the relevant
authority in accordance with applicable law and deliver the original receipts to
us.

 

A3                      Economic costs

 

Warning: economic costs can be high and will increase the amount you owe us. You
can obtain an estimate of applicable economic costs at any time by contacting
us.

 

A3.1            When economic costs are payable

 

(a)                        You must pay to us economic costs whenever an
economic event occurs in relation to a facility.

 

(b)                       You must pay us the amount of any economic costs
notified to you when we specify.

 

15

--------------------------------------------------------------------------------


 

A3.2            Economic events

 

(a)                        An economic event is taken to have occurred in
relation to a facility if:

 

(i)                          the facility is cancelled for any reason, or the
facility limit is reduced for any reason other than on its expiry date (if any);
or

 

(ii)                       you change the facility from a fixed interest rate or
to a variable interest rate before the end of a fixed rate period; or

 

(iii)                    you are in default, or the total amount owing becomes
repayable and we elect to treat it as an economic event; or

 

(iv)                   the aggregate face value of bills outstanding under the
facility at any time for any reason is less than the facility limit prevailing
at the time; or

 

(v)                      we are for any reason no longer obliged to accept,
discount or endorse bills under the facility;

 

(vi)                   any payment is made or required to be made under the
facility in respect of any bill for any reason other than on its maturity date.

 

A3.3            Calculation of economic costs

 

(a)                        We determine any economic costs arising under the
facility by determining our reasonable estimate of the costs and losses incurred
by us (including, without limitation, loss of profits, fees, charges and
premiums) in connection with an economic event including, without limitation,
any amount determined by us to have been suffered or incurred by us by reason
of:

 

(i)                          in relation to a facility other than a bill
facility, a loss or reduction of profits or return or other costs, (representing
the difference between our cost of funds at the start of the relevant fixed rate
period) and our cost of funds at the date of the economic event over the
remainder of that period. This is then discounted back to the net present value
at the rate equivalent to our cost of funds at that date; or

 

(ii)                       in relation to a bill facility, a loss or reduction
of profits or return or other costs associated with the difference between the
rates applicable to bills under the facility and the rates applicable to bills
we would offer to enter into a specified new transaction when the economic event
occurs. The new specified transaction is a transaction:

 

(A)                    with a customer equivalent to you;

 

(B)                      for an amount of approximately the same amount as you
pay, fail to pay or draw or are required to pay and;

 

(C)                      for a term approximately equal to the period from when
the economic event occurs to the date we assumed that amount would otherwise be
due for payment,

 

(assuming, where appropriate, that replacement bills are drawn and accepted,
discounted or endorsed by us in respect of that amount); or

 

(iii)                    the liquidation of deposits or other funds, or the
termination or reversing of any swap or option agreement or other agreement or
arrangement entered into by us (either generally in the course of our business
or specifically in connection with this Agreement) to fund or maintain the
facility or to hedge, fix or limit our effective cost of funding in relation to
the facility.

 

A4                      Top up security and other co-operation

 

The Customer must:

 

(a)                        provide us with any additional security interest we
reasonably request (including without limitation a guarantee and indemnity or a
mortgage of additional property) if we determine that the value of the security
materially decreases (as determined by us):

 

(b)                       give us promptly any information or documents we
reasonably ask for in connection with this Agreement (including about the
Customer’s or any security provider’s financial position) in any form we
specify;

 

(c)                        do anything (such as producing and signing documents)
we reasonably require to give full effect to this Agreement and the securities;
and

 

(d)                       notify us promptly if the Customer changes its
address.

 

16

--------------------------------------------------------------------------------


 

A5                      Variations

 

A5.1            What we can change

 

We can, at any time:

 

(a)                        introduce a new fee, charge or premium;

 

(b)                       vary the amount of a fee, charge or premium, the way
in which it is calculated or when it is charged;

 

(c)                        vary the interest rate or the default interest rate
(except a fixed interest rate during a fixed rate period) including by changing
the relevant indicator rate, Customer Margin or Default Margin (including by
making the margin positive or negative) or by substituting a different indicator
rate for the relevant indicator rate, or by introducing or varying any
conditions to which the application of the interest rate or the default interest
rate or any margin included in any of them is or may become subject or
suspending, withdrawing or re-introducing its application to the interest rate;

 

(d)                       change the way in which interest, or default interest,
is calculated and when it is debited; and

 

(e)                        change any of the other provisions of this Agreement
as a result of a change to any law affecting this Agreement.

 

A5.2            How we will notify you of changes

 

We will notify the Customer of any changes we make under clause A5.1 of these
General Terms and Conditions as follows:

 

(a)                        we will give the Customer at least 30 days’ prior
written notice if we introduce a fee, charge (other than a government charge) or
premium, vary the method by which interest is calculated or vary the frequency
with which interest is debited, unless we cannot reasonably locate the Customer;

 

(b)                       we will notify the Customer of the introduction of, or
any change to, a government charge payable by writing to the Customer or by
advertisement in the national or local media, unless the government has
publicised the introduction or change;

 

(c)                        rates for bills and trade finance facilities are
notified as a set out in the Details of Facilities for that facility.

 

(d)                       we will notify the Customer of any change that relates
to a change in an interest rate that is not set by us (such as a money market
rate or some other external reference rate) by the Customer by writing to the
Customer or by advertisement in the national or local media within a reasonable
period of the change being made, unless another entity has publicised the
change; and

 

(e)                        we will notify the Customer of any other variation,
by writing to the Customer or by advertisement in the national or local media no
later than the date the variation takes effect.

 

A6                      Change of Circumstances - Illegality

 

If as a result of a change in relevant regulation, we determine that it is, or
has become apparent that it will become, contrary to that relevant regulation
for:

 

(a)                        us to fund, provide or maintain a facility or
otherwise observe or give effect to our obligations under a facility; or

 

(b)                       a person from whom we have raised or propose to raise
money in connection with a facility to fund, provide or maintain that money,

 

then:

 

(c)                        we are no longer obliged to provide any drawing or
other financial accommodation under a facility;

 

(d)                       all amounts payable under each facility, including an
amount equal to the total face value of all bills accepted, discounted or
endorsed by us and the face value of each letter of credit issued by us which
remain outstanding, are due and payable by you to us on demand; and

 

(e)                        we may debit any of your accounts (including in the
case of a bill facility the nominated account) with the facility amount owing
under a facility.

 

A7                      Change of Circumstances – Increased Costs

 

(a)                        This clause applies if we determine that in our
opinion any order of any court or change in relevant regulation will:

 

(i)                          subject us to any taxes or duties with respect to
any facility or any part thereof or change the basis of taxation of us for
payments hereunder (except for taxes or a change in the rate of tax on our
overall net income imposed by any taxing authority having the power to levy
taxes on us); or

 

(ii)                       impose, modify or deem applicable any reserve,
capital adequacy and/or liquidity adequacy requirements against any of our
assets, deposits with us or our account, or loans by us; or

 

17

--------------------------------------------------------------------------------


 

(iii)                    impose on us any other condition with respect to this
Agreement or the obligations assumed by us under it; and

 

as a result there is:

 

(iv)                   an increase in the cost to us of making available or
maintaining the facility; or

 

(v)                      a reduction in the amounts receivable or permitted to
be received in respect of any facility or any other payment due to us in
connection with any facility,

 

by an amount which we consider to be material.

 

(b)                       If this clause applies:

 

(i)                          we will use our best efforts to promptly notify you
in writing of the happening of such event;

 

(ii)                       we will use reasonable endeavours to eliminate or at
least mitigate the foregoing adverse consequences in a manner which does not
give rise to costs or other adverse consequences for you or us; and

 

(iii)                    you will indemnify us for any loss suffered by us as a
result of the increase in cost or reduction in the amounts received or permitted
to be received, and will pay to us on demand such amount as we require to
compensate us in respect of such additional cost or reduced receipts.

 

A8                      Events of Default

 

A8.1            When are you in default?

 

The Customer is in default if:

 

(a)                        the Customer does not pay on time any amount due
under this Agreement or another financial accommodation agreement it has with us
or any other person who provides financial accommodation to it; or

 

(b)                       the Customer does something it agrees not to do, or
does not do something it agrees to do under this Agreement or another agreement
it has with us (including if an amount is or is to be debited under this
Agreement to an account nominated for any purpose under this Agreement and there
are insufficient cleared funds in that nominated account to meet that debit); or

 

(c)                        an event occurs which would allow us to terminate any
other agreement, or terminate a transaction under any other agreement, the
Customer has with us; or

 

(d)                       the Customer is in breach of a covenant or undertaking
set out in this Agreement; or

 

(e)                        the Customer or another person gives us information,
or makes a representation or warranty, which we reasonably believe to be
incorrect or misleading in a material respect when made or deemed to be repeated
in connection with this Agreement or another agreement it has with us, or any of
the Customer’s representations and warranties in Part B5 of the General Terms
and Conditions are not true and correct; or

 

(f)                          we reasonably believe the Customer has acted
fraudulently in connection with this Agreement or another agreement with us; or

 

(g)                       the Customer becomes insolvent or steps are taken to
make it so; or

 

(h)                       (being an individual), the Customer no longer has
legal capacity or becomes a person protected by the State; or

 

(i)                           the Customer is in default under a security or
withdraws from it or breaches its terms, or a security is or may be
unenforceable; or

 

(j)                           the Customer stops payment or ceases to carry on
its business or threatens to cease to carry on its business; or

 

(k)                        the Customer breaches any law or obligation by
entering transactions or performing obligations under this Agreement or another
agreement it has with us; or

 

(l)                           this Agreement is, becomes, or is claimed to be,
void or unenforceable; or

 

(m)                     a change in your financial circumstances occurs which,
in our opinion, may have a material adverse effect on the Customer’s ability to
meet its obligations under any agreement it has with us; or

 

(n)                       an order for payment is made, or a judgment is entered
or signed, against the Customer, and it is not satisfied within 5 banking days
after that event unless the order or judgment is the subject of an appeal by the
Customer within such period and we are satisfied that there is reasonable
likelihood of success; or

 

(o)                       the Customer is a trustee of a trust and:

 

18

--------------------------------------------------------------------------------


 

(i)                          a new trustee is appointed or any of the trust fund
is resettled or set aside, in either case without our prior consent; or

 

(ii)                       the Customer’s right to be indemnified out of the
trust assets is restricted in any way; or

 

(q)                       the Customer is a partnership and any of the things in
paragraphs (a) to (o) above occurs in relation to one or more of the partners,
in which case, the thing is deemed to have occurred in relation to the Customer;
or

 

(r)                          any of the things referred to in paragraphs (b) to
(o) above occurs in connection with a security provider (where each of those
paragraphs is to be interpreted as if the Customer meant the security provider
and “the Customer’s” applied to the security provider).

 

A8.2            What can happen then?

 

(a)                        If the Customer is in default, we may give the
Customer a notice stating that the Customer is in default.

 

(b)                       If the Customer does not, or cannot, correct the
default:

 

(i)                          if a grace period is given in the default notice or
required by law, within that period, or

 

(ii)                       if no grace period is given in the default notice or
required by law, immediately,

 

then, subject to any applicable law, without further notice to the Customer the
total amount owing becomes immediately due for payment (to the extent it is not
already due for payment), and if the Customer does not pay it immediately, we
may sue the Customer for that amount, or enforce any security, or do both.

 

A8.3            How we may exercise our rights

 

(a)                        We may exercise a right or remedy, or give or refuse
our consent or agreement to any request the Customer makes, in any way we
consider appropriate including by imposing conditions.

 

(b)                       We may defer or waive any right or remedy (including
the implementation of any fee or charge) without varying this Agreement or
creating a new contract.

 

(c)                        If we do not exercise a right or remedy fully or at a
given time, we can still exercise it later.

 

(d)                       Our rights and remedies under this Agreement are in
addition to other rights and remedies provided by law independently of it.

 

(e)                        Our rights and remedies may be exercised by any of
our employees or any other person we authorise.

 

(f)                          We are not liable for loss caused by the exercise
or attempted exercise of, failure to exercise, or delay in exercising, a right
or remedy.

 

A9                      Partnerships

 

If the Customer is a partnership, the Agreement will continue to bind each
person who is a partner of that partnership at the date of this Agreement and
each person who becomes a partner whilst this Agreement (as amended from time to
time) remains in force and effect:

 

(a)                        despite any changes which may from time to time take
place in the partners, or any reconstitution of the partnership, whether by the
death, incapacity, or retirement of any partner or the admission of any new
partner or otherwise;

 

(b)                       despite the fact that the partnership no longer
carries on business; and

 

(c)                        despite the fact that the person or any of his or her
partners are no longer members of the partnership,

 

and the Customer agrees to procure the execution of any documents we reasonably
require to give full effect to this provision.

 

A10               Appointment of Consultants

 

(a)                        We may at any reasonable time appoint accounting,
legal, financial management and other consultants to examine the affairs of the
Customer and any security provider and to make recommendations relating to the
manner in which it carries on its business.

 

(b)                       The Customer will provide (and ensure each security
provider provides) all assistance considered necessary or desirable by the
consultant to enable the consultant to conduct a proper examination of the
Customer’s and any security provider’s affairs. This includes, without
limitation, making the relevant financial records available to the consultant.

 

(c)                        The Customer will pay the fees of the consultant.

 

19

--------------------------------------------------------------------------------


 

A11               Class Order

 

(a)                        The Customer must notify us in writing before you
seek approval by the Australian Securities and Investments Commission (“ASIC”)
of, or execute any, Deed of Cross Guarantee.

 

(b)                       We may, at our complete discretion, amend or terminate
any or all of the facilities if the Customer enters into a Deed of Cross
Guarantee or amends or terminates an existing Deed of Cross Guarantee.

 

(c)                        In this clause “Deed of Cross Guarantee” refers to a
deed substantially in the form of a pro-forma deed issued or otherwise approved
by ASIC in order to satisfy ASIC class order eligibility requirements for relief
from certain Corporations Act 2001 financial reporting obligations.

 

A12               Confidentiality

 

(a)                        The Customer and we agree, subject to clause
A12(b) of these General Terms and Conditions, to keep the terms of the Agreement
and the securities, and any information which either may provide to the other in
relation to the Agreement or the securities, confidential.

 

(b)                       Clause A12(a) of these General Terms and Conditions
does not prevent disclosure:

 

(i)                          if allowed or required by law, or if required by
the Australian Stock Exchange Limited; or

 

(ii)                       in connection with legal proceedings relating to the
Agreement or the securities; or

 

(iii)                    if the information is generally and publicly available;
or

 

(iv)                   to any Customer of the terms of the Agreement or the
securities (as amended from time to time) as they relate to a facility provided
to you; or

 

(v)                      by us to our subsidiaries, in which case this clause
A12 of these General Terms and Conditions, will apply to the subsidiary; or

 

(vi)                   by us to an assignee of our rights under this Agreement
pursuant to clause A16(a) of these General Terms and Conditions; or

 

(vii)                by us to any of our agents, consultant or adviser engaged
by us for the purposes of this Agreement; or

 

(viii)             to any guarantor or proposed guarantor; or

 

(ix)                     by the Customer to any consultant engaged for the
purposes of complying with our requirements under the facility necessary to
enable the consultant to comply with those requirements.

 

A13               Setting off money

 

We may set off against amounts the Customer owes us any money we owe the
Customer.

 

A14               Code of Banking Practice

 

We have adopted the Code of Banking Practice and relevant provisions of the Code
apply to these facilities, if the Customer is an individual or a small business
customer (as defined by the Code). The Customer can obtain from us upon request:

 

(a)                        information on our current interest rates and
standard fees and charges relating to these facilities if any;

 

(b)                       general descriptive information concerning our banking
services including:

 

(i)                          for accounts with cheque access, general
descriptive information about cheques;

 

(ii)                       account opening procedures;

 

(iii)                    our obligations regarding the confidentiality of the
Customer’s information;

 

(iv)                   complaint handling procedures;

 

(v)                      bank cheques;

 

(vi)                   the advisability of you informing us promptly when the
Customer is in financial difficulty; and

 

(vii)                the advisability of the Customer reading the terms and
conditions applying to each banking service we provide to the Customer ;

 

(c)                        general descriptive information about:

 

(i)                          the identification requirements of the Financial
Transactions Reports Act 1988 (Cth);

 

(ii)                       the options available to you under the tax file
number legislation; and

 

(d)                       a copy of the Code of Banking Practice.

 

20

--------------------------------------------------------------------------------


 

A15               Our certificates

 

(a)                        We may give the Customer a certificate or formal
statement about a matter or about an amount (including economic costs, where
applicable) which is payable in connection with this Agreement. This is
sufficient evidence of the matter or amount, unless it is proved to be
incorrect.

 

(b)                       We may rely on certificates provided by any other
person with a security as to the amount owed to them.

 

A16               Assignment

 

(a)                        We may assign or otherwise deal with our rights under
this Agreement in any way we consider appropriate. If we do this, the Customer
may not claim against any assignee (or any other person who has an interest in a
facility) any right of set-off or other rights the Customer may have against us.
The Customer agrees that we may disclose any information or documents we
consider desirable to help us exercise this right. The Customer also agrees that
we may disclose information or documents at any time to a person to whom we
assign or propose to assign our rights under this Agreement.

 

(b)                       The Customer’s rights are specific to you and may not
be assigned.

 

A17               Holding Over

 

If we continue to make a facility available to you after its expiry date or the
end of its term, and this Agreement has not been extended, amended or replaced,
then the terms of this Agreement will continue to apply to the facility unless
and until we otherwise notify you. The previous sentence if applied shall not be
construed as a waiver of any event of default, or a waiver of any of our rights
under this Agreement or as any agreement or undertaking (implied or otherwise)
to grant any extension.

 

A18               Notices, other communications and service of documents

 

A18.1     Form

 

(a)                        Notices, certificates, consents, approvals and other
communications in connection with this Agreement must be in writing or in any
other form permitted by it. When they are for us, they must be in a
form satisfactory to us.

 

(b)                       Communications from us may be signed by any employee
of ours. If the Customer is a company, communications from the Customer must be
signed by a director or secretary or an authorised representative.

 

A18.2     Delivery

 

Communications to the Customer may be:

 

(a)                        given personally (if the Customer is a company, to
one of your directors); or

 

(b)                       left at, or sent by post or fax to, an address
notified by the Customer to us in writing; or

 

(c)                        if the Customer does not nominate an address to us in
writing, left at or sent by post or fax to the Customer’s address last known to
us; or

 

(d)                       sent by any other electronic means of which the
Customer has given us particulars; or

 

(e)                        given by advertising the notice in a newspaper
circulating throughout the Customer’s country, state or territory; or

 

(f)                          given in any other way permitted by law.

 

If there is more than one Customer, we may provide any communication under this
Agreement jointly to the Customer at the address for service set out in the
acceptance clause of this Letter of Offer.

 

A18.3     Communications for us

 

(a)                        Communications for us must be:

 

(i)                          given personally to one of our employees at:

 

(A)                our address stated in this Agreement; or

 

(B)                  any other address we tell you; or

 

(C)               our registered office; or

 

(ii)                       sent by prepaid post or electronically (such as by
fax or telex) to any of those places; or

 

(iii)                    given in any other way permitted by law.

 

(b)                       We may specify from time to time how and in what
form any notice under this Agreement must be given to us.

 

21

--------------------------------------------------------------------------------


 

A18.4     Dating

 

A communication is taken to be given:

 

(a)                        in the case of a communication given personally - on
the date it bears or the date it is received by the person to whom it is
addressed, whichever is the later; or

 

(b)                       in the case of a communication sent by post - on the
date it bears or the date when it would have been delivered in the ordinary
course of post, whichever is the later; or

 

(c)                        in the case of a communication sent by fax or some
other form of electronic transmission - on the date it bears or the date on
which the machine from which it was sent produces a report indicating that the
communication was sent to the fax (or other) number or other electronic address
of the person to whom it is addressed, whichever is the later; or

 

(d)                       in the case of a communication given by newspaper
advertisement - the date it is first published.

 

A18.5     Service

 

We may serve any document in a court action (including a writ of summons, other
originating process or third or other party notice) on the Customer by
delivering it to the Customer’s address last notified to us or by leaving it
there. This does not prevent any other method of service.

 

A19               Governing Law and Jurisdiction

 

This Agreement is governed by the laws of the state or territory where your
relationship management team is located, as set out in the Relationship
Management section preceding the Letter of Offer. Each party submits to the
jurisdiction of the laws of that state, including appeal courts.

 

A20               Consents and Conditions

 

The Customer must comply with all conditions and requirements in any consent we
give, or agreement to any request the Customer makes.

 

A21               Telephone recording

 

The Customer consents to us recording our telephone conversations with the
Customer in relation to the facility and such recordings being used in any
arbitral or legal proceedings between us. Telephone recordings remain our sole
property at all times.

 

A22               Valuations are for our benefit

 

Any property valuation is for our use only. We accept no responsibility for any
reliance on a property valuation by any other person.

 

A23               Time for repayment

 

For the purposes of payments under this Agreement, a day ends at 4 pm in the
State where the relationship management team is located.

 

A24               Indemnities

 

The indemnities in this Agreement are non-revocable and continuing obligations,
independent of the Customer’s other obligations under this Agreement. It is not
necessary for us to incur expense or make payment before enforcing a right of
indemnity conferred by this Agreement.

 

A25               Total Amount Owing

 

In this Section A, total amount owing means, at any time, the total of every
facility amount owing in respect of the facilities detailed in Part 1 of this
Letter of Offer and any other amounts which are then due for payment, or which
will or may become due for payment, in connection with this Agreement.

 

A26               Severability

 

If the whole or any part of a provision of this Agreement is void, unenforceable
or illegal in a jurisdiction, it is severed for that jurisdiction. The remainder
of this Agreement has full force and effect and the validity or enforceability
of that provision in any other jurisdiction is not affected. This clause has no
effect if the severance alters the basic nature of this Agreement or is contrary
to public policy.

 

A27               Exclusion of liability in relation to trade finance facilities
and bank guarantee facilities

 

The Customer agrees that in connection with our provision of services to the
Customer in relation to bank guarantee facilities and trade finance facilities
(including, without limitation, the making or receiving of a payment on behalf
of the Customer) (“Services”), one or more of our branches and other financial
services providers (“Other Banks”) may be involved. Those branches and Other
Banks may in each case be local or overseas and the Other Banks may or may not
be appointed by us. The Customer agrees that, to the maximum extent permitted by
applicable law, the involvement of those branches or Other Banks in

 

22

--------------------------------------------------------------------------------


 

connection with the Services is entirely at risk of the Customer and that we are
not liable for loss of any kind arising in connection with the involvement of
any branch or Other Bank or their acts or omissions, whether or not the Other
Bank is appointed by us.

 

Any Service we provide to the Customer may be affected directly or indirectly by
laws including, without limitation, any subordinate instrument and the acts,
practices and policies of local or foreign governments and their
instrumentalities (a “Regulatory Authority”) whether or not having the force of
law (“Regulations”). Regulations may be those of any place where we or any Other
Bank operates, or with which the Services have some direct or indirect
connection, or to which or from which a payment or instruction is made or
received or in which some other thing is done, or may be the Regulations of or
applicable to the currency of any payment. Regulations include, but are not
limited to, those which affect, restrict, prohibit or otherwise render unlawful
transactions, payments or dealings with assets, any person, group or entity
which may or may not include those having a connection with certain countries,
areas, individuals, groups, bodies, entities, materials, items, substances,
political or religious systems, beliefs or convictions. The Services may be
interrupted, prevented, delayed or otherwise adversely affected, either in whole
or in part, by reason of a Regulation including, but not limited to, where we
consider, or any Other Bank considers, or a Regulatory Authority asserts, that a
Regulation may apply (each an “Adverse Effect”). It is entirely the Customer’s
risk if any Adverse Effect occurs and we have no obligation to contest any act
of any Regulatory Authority.

 

To the maximum extent permitted by applicable law, we, and any Other Banks, are
not liable for any loss of any kind arising directly or indirectly from or in
connection with any Service including, without limitation, any Adverse Effect,
whether or not we are, or any Other Bank is, negligent or in breach of any duty
to the Customer or to any other person.

 

To the maximum extent permitted by applicable law, our liability for loss of any
kind which cannot be excluded by reason of applicable law is limited to the cost
of having the services supplied again.

 

The Customer agrees that we may use or disclose any information about the
Customer or the Services or any person connected in any way with the Services to
any Other Bank or Regulatory Authority for any purpose which we consider, or any
Other Bank considers, necessary or desirable in connection with any Regulation
or the Services. The Customer agrees to provide any such information to us if we
ask the Customer to.

 

23

--------------------------------------------------------------------------------


 

Section B: All Facilities

 

This section B applies to all the facilities detailed in this Letter of Offer.

 

B1                      How this Letter of Offer applies to facilities

 

B1.1            Applicable provisions

 

The applicable terms and conditions in relation to the facilities are set out in
the following contract documents as amended from time to time:

 

(a)                        for new facilities detailed in Part 1 of this Letter
of Offer:

 

(i)                          the applicable Details of Facilities in this Letter
of Offer;

 

(ii)                       the Specific Conditions (if any) referred to in the
Details of Facilities in this Letter of Offer;

 

(iii)                    any additional documentation referred to in the Details
of Facilities in this Letter of Offer;

 

(iv)                   Parts 4 to 7 (inclusive) of this Letter of Offer;

 

(v)                      the General Terms and Conditions in this Letter of
Offer; and

 

(vi)                   the National’s “A Guide to Fees and Charges” (Business)
book and the National’s “A Guide to Fees and Charges for International Trade
Services” as amended from time to time (“the Guides”),

 

(b)                       for new facilities detailed in Part 2 of this Letter
of Offer:

 

(i)                          the separate contractual documentation between us
and the Customer relating to those facilities;

 

(ii)                       the applicable Details of Facilities in this Letter
of Offer;

 

(iii)                    the Specific Conditions (if any) referred to in the
Details of Facilities in this Letter of Offer;

 

(iv)                   any additional documentation referred to in the Details
of Facilities in this Letter of Offer;

 

(v)                      Parts 4 to 7 (inclusive) of this Letter of Offer;

 

(vi)                   Section B of the General Terms and Conditions in this
Letter of Offer; and

 

(vii)                the Guides,

 

(c)                        for existing facilities detailed in Part 3 of this
Letter of Offer:

 

(i)                          the separate contractual documentation between us
and the Customer relating to those facilities (the “existing contracts”);

 

(ii)                       the applicable Details of Facilities in this Letter
of Offer;

 

(iii)                    the Specific Conditions (if any) referred to in the
Details of Facilities in this Letter of Offer;

 

(iv)                   any additional documentation referred to in the Details
of Facilities;

 

(v)                      Parts 4, 6 and 7 of this Letter of Offer;

 

(vi)                   Section B of the General Terms and Conditions in this
Letter of Offer; and

 

(vii)                the Guides.

 

By signing this Letter of Offer you agree that the existing contracts are varied
accordingly and now comprise the applicable provisions.

 

B1.2                      Applicable provisions

 

If there is any inconsistency between any applicable term or condition in
different contract documents relating to a facility (to the extent that it is
impossible to comply with both), the term or condition prevails to the extent of
that inconsistency in the order of priority set out above. “Applicable
provisions” means for a facility the terms and conditions applicable to each
facility after resolving any inconsistency as set out in this clause.

 

B1.3                      Meaning of Agreement and applicable provisions

 

For the purposes of the applicable provisions, the “Agreement” means the
agreement of the parties constituted by the applicable provisions for each of
the facilities detailed in Parts 1, 2 and 3 of this Letter of Offer.

 

24

--------------------------------------------------------------------------------


 

B2.                             Multi Option Facility

 

This clause B2 applies while you have a multi option facility. At any time while
you have a multi option facility:

 

(a)                                  you may request a switch between funding
options. If your request is approved, the switch will take effect on the date
and on the terms agreed by you and us. Switching between the facilities to which
the multi option facility applies may result in fees, charges, premiums and
costs being incurred in accordance with the specific terms and conditions of the
relevant facility;

 

(b)                                 the total of all facility limits must not,
at any time, exceed the multi option facility limit set out in the Details of
Facilities or as varied from time to time; and

 

(c)                                  the aggregate amount of drawings under the
multi option facility must not exceed the multi option facility limit set out in
the Details of Facilities or as varied from time to time, and the total amount
of drawings under a facility which is part of a multi option facility must not
exceed the facility limit for that facility as set out in the Details of
Facilities or as varied from time to time.

 

B3                                Conditions precedent

 

(a)                                  We do not need to provide any drawing under
any facility unless:

 

(i)                          the Customer has accepted this Letter of Offer or
has indicated that the Customer intends to be bound by it in a manner
satisfactory to us;

 

(ii)                       you have accepted facilities which are subject to
separate contractual documentation as referred to in Part 2 of this Agreement
(if any) in relation to which you are the Customer or have indicated that you
intend to be bound by those documents in a manner satisfactory to us;

 

(iii)                    the amount of financial accommodation complies with any
minimum, maximum or multiple requirements determined by us and advised to you
from time to time in relation to that facility;

 

(iv)                   we have received any valuation we require, satisfactory
to us;

 

(v)                      the results of all our inquiries and searches are
satisfactory to us;

 

(vi)                   we have received each security, related acknowledgment or
acceptance and title documents, which are satisfactory to us;

 

(vii)                any insurance we require to be obtained by you has been
obtained, by the Customer or the relevant security provider and we have received
evidence satisfactory to us (which may include receiving the policy document)
that any such insurance is current, that the insurer, the amount insured and the
policy terms are satisfactory to us, and that our interest is noted;

 

(viii)             we have received all the documents set out in Part 6 of this
Letter of Offer and any other document we reasonably require by written notice
to you (including corporate or trustee authorisations), satisfactory to us;

 

(ix)                     each security remains enforceable and no-one who
provides a security is in default under or has withdrawn from or terminated that
security (unless this occurs with our consent);

 

(x)                        the Customer complies, or in our opinion will be able
to comply, with all other reasonable requirements we set, including any
additional conditions, conditions precedent, and financial, reporting or other
covenants set out in Part 7 of this Letter of Offer, the Details of Facilities,
the General Terms and Conditions or any relevant Specific Conditions, or
otherwise agreed.

 

(b)                       In addition to paragraph (a), we are not obliged to
provide any financial accommodation under any facility if:

 

(i)                          something has happened since the Customer applied
for a facility which has led to a material adverse change in the financial
circumstances of the Customer or any security provider or which we reasonably
believe could lead to this; or

 

(ii)                       any insurer has refused to insure a facility for us;
or

 

(iii)                    the Customer is, or in our opinion is likely to become,
in default under a facility (for example, the Customer has not paid all relevant
fees and interest charges or the Customer has given us misleading financial or
other information).

 

25

--------------------------------------------------------------------------------


 

B4                      General undertakings and covenants

 

B4.1            Negative Pledge and other covenants

 

(a)                        The Customer undertakes to us that it will, and will
ensure that each security provider will, except with our prior written consent:

 

(i)                          promptly advise us of any event of default or
potential event of default or any event of default under any applicable
provision however defined;

 

(ii)                       maintain all risks insurance over all its physical
assets;

 

(iii)                    comply with all applicable laws and pay all obligations
that if unpaid might result in a lien or claim against any of its assets;

 

(iv)                   maintain its plant and machinery in a state of good
repair, fair wear and tear excepted;

 

(v)                      not raise any financial accommodation from any other
party, or give any security interest in relation to it;

 

(vi)                   not engage in any other business other than that in which
it is presently operating;

 

(vii)                not merge with or acquire another company or entity;

 

(viii)             not dispose of any of its subsidiaries; and

 

(ix)                     not give any security interest over its assets.

 

B4.2            Change of Shareholding

 

(a)                         If the Customer or any security provider is listed
on a stock exchange the Customer will, and will ensure that the relevant
security provider will:

 

(i)                          promptly notify us if a majority of its shares
become held by a person who did not hold a majority of the shares as at the date
of this Agreement. For this purpose, associates shall be treated as the one
person.

 

(ii)                       deliver to us a copy of all material notices issued
by it to the exchange, promptly after that notice is given to the exchange.

 

(b)                       If the Customer or any security provider is a company
which is not listed on a stock exchange, the Customer will ensure that no
transfer of shares (or issue of shares) in the Customer or the relevant security
provider is made, without our prior written consent. If the Customer consists of
more than one entity, that consent will not apply to a transfer or issue of
shares in any one of those entities or any security provider to another of those
entities or security providers.

 

B4.3            Breach of Covenants

 

(a)                        For the avoidance of doubt, a breach of any covenant
or undertaking in this Agreement is an event of default, howsoever worded, for
the purposes of this Agreement, including without limitation clause A8 of these
General Terms and Conditions.

 

(b)                       We may conduct a review of the facilities and the
financial position of the Customer if any of the covenants or undertakings set
out in this Agreement are not complied with to our satisfaction.

 

B4.4            Review of Customer and security providers

 

(a)                        We may at any reasonable time appoint accounting,
legal, financial management and other consultants to examine the affairs of the
Customer and any security provider and to make recommendations relating to the
manner in which it carries on its business.

 

(b)                       The Customer will provide (and ensure each security
provider provides) all assistance considered necessary or desirable by the
consultant to enable the consultant to conduct a proper examination of the
Customer’s and any security provider’s affairs. This includes, without
limitation, making the relevant financial records available to the consultant.

 

(c)                        The Customer will pay the fees of the consultant.

 

B5                      Representations and warranties

 

B5.1            Representations and Warranties

 

(a)                        The Customer represents and warrants to us that as at
the date of this Agreement and at all times thereafter:

 

(i)                          if the Customer is a company, it is duly
incorporated and validly existing under the laws of its place of incorporation;

 

26

--------------------------------------------------------------------------------


 

(ii)                       the Customer has full capacity and power to enter
into and comply with, and has taken all necessary action to authorise the entry
into and compliance with, each facility, this Agreement and any other
documentation detailing the terms of each facility, and to make a drawing under
a facility;

 

(iii)                    the Customer has full power and authority and legal
right to carry on its business as presently conducted;

 

(iv)                   all financial accounts, reports and factual information
furnished to us at any time by the Customer or a security provider:

 

(A)                    are true and accurate and not misleading in any material
respect,

 

(B)                      are (unless we agree otherwise) prepared in accordance
with applicable law and generally applicable Australian Accounting Standards
current at the time of preparation, and

 

(C)                      give a true and fair view of your state of affairs and
the result of its operations at the date, and for the period ending on the date,
to which those statements are prepared,

 

and no material change has taken place in respect to any of them since the date
they were presented to us;

 

(v)                      the Customer is not in material default of any law or
any agreement, security or instrument with us or any other financial
institution, and it is not in default in respect of any material monetary
obligation contracted by or imposed upon it;

 

(vi)                   no litigation, arbitration or administrative proceedings
are current or pending or, to the Customer’s knowledge, threatened against it
before any court or governmental agency;

 

(vii)                the Customer is not insolvent;

 

(viii)             no potential event of default has occurred which by the
giving of notice, lapse of time or both would constitute a default under or in
respect of this Agreement, a security or instrument and the Customer is not in
default in respect to any material monetary obligation contracted by or imposed
upon it;

 

(ix)                     except as disclosed to and agreed to by us in writing,
the Customer is not trustee of any trust;

 

(x)                        the Customer will comply with all applicable laws and
pay all obligations that if unpaid might result in a lien or claim against any
of its assets;

 

(xi)                     the Customer will not breach any law or obligation to
any person by the execution and performance of this Agreement or of a drawdown
notice (including a drawdown under a facility or other use of a facility) and
the payment of any amount due under a facility or in respect of any bill under a
bill facility or in respect of any bank guarantee or letter of credit;

 

(xii)                  the security is in full force and effect; and

 

(xiii)               a legal, valid and binding obligation on the Customer
enforceable in accordance with its terms and conditions arises when the Customer
enters into this Agreement or delivers a drawdown notice and whenever a drawing
is made, or a bill is accepted, discounted or endorsed by us or a bank guarantee
or a letter of credit is issued.

 

(b)                       The Customer also gives the above representations and
warranties in respect of any security provider which is not the Customer.

 

(c)                        These representations and warranties are deemed to be
repeated with reference to the facts and circumstances then existing at each
date of utilisation of any financial accommodation, rollover of any bills or
notes, and at the date of execution of each new document under which credit or
financial accommodation is granted by us.

 

B5.2            Additional representations and warranties from a trustee

 

(a)                        This clause applies if the Customer or a security
provider enters into this Agreement or any security as the trustee of a trust or
settlement (the relevant party is called “the trustee” and the relevant trust is
called “the trust” in this clause).

 

(b)                       If this clause applies, the trustee (or, the Customer
where the trustee is a security provider who is not a Customer) makes the
following representations and gives the following warranties:

 

(i)                          the trustee is the only trustee of the trust; and

 

(ii)                       the trustee will provide to us on request with a
certified copy of the deed of trust creating the trust (“the trust deed”) and
all other documents relating to the trust; and

 

27

--------------------------------------------------------------------------------


 

(iii)                    the trust deed and the documents referred to in
paragraph (b)(ii) disclose all the terms of the trust; and

 

(iv)                   the trustee has the power under the trust deed to enter
into and observe the trustee’s obligations under this Letter of Offer, this
Agreement (and any document or notice under or in connection with them
(including, without limitation, any security); and

 

(v)                      the trustee has in full force and effect the
authorisation necessary to enter the relevant documents, to perform the
trustee’s obligations under the relevant documents and allow them to be enforced
(including, without limitation, under the trust deed and the trustee’s
memorandum and articles of association or constitution (if any)); and

 

(vi)                   the trustee has a right to be fully indemnified out of
the property held on trust by the trustee under the trust deed (“the trust
fund”) in respect of obligations incurred by the trustee and has a right to be
indemnified out of the trust fund; and

 

(vii)                the trust fund is sufficient to satisfy that right of
indemnity and all other obligations in respect of which the trustee has a right
to be indemnified out of the trust fund; and

 

(viii)             the trustee is not in default under the trust deed; and

 

(ix)                     no action has been taken or proposed to terminate the
trust; and

 

(x)                        the trustee and the trustee’s directors and other
officers (if any) have complied with their obligations in connection with the
trust; and

 

(xi)                     our rights under this Agreement rank in priority to the
interests of the beneficiaries of the trust.

 

(c)                        If this clause applies, the trustee (or, the Customer
where the trustee is a security provider who is not a Customer) undertakes that,
except with our prior written consent, none of the following will occur:

 

(i)                          re-settlement, vesting or distribution of capital
of the trust; or

 

(ii)                       retirement or replacement of the trustee, or the
appointment of a new trustee; or

 

(iii)                    amendment of the deed establishing the trust; or

 

(iv)                   encumbrance of the assets of the trust; or

 

(v)                      breach of the provisions of the deed establishing the
trust.

 

(d)                       In this clause B5.2, “relevant documents” means:

 

(i)                          this Agreement;

 

(ii)                       this Letter of Offer;

 

(iii)                    any security; and

 

(iv)                   any document or notice required under this Agreement.

 

(e)                        The trustee enters (or, where the trustee is a
security provider who is not a Customer the Customer will ensure that the
trustee enters) into this Agreement and any security (and provides any document
or notice under this Agreement) in the trustee’s personal capacity and as
trustee of the trust and for the benefit of the beneficiaries of the trust.

 

B6                      Definitions and interpretation

 

(a)                        These meanings apply to this Agreement, unless
otherwise stated:

 

account means where relevant an account we establish or have already established
in your name for recording transactions, but does not include an internal
suspense account maintained by us for the purposes of any facility.

 

Agreement has the meaning described in clause B1.3 of these General Terms and
Conditions.

 

applicable provisions has the meaning described in clause B1.2 of these General
Terms and Conditions.

 

Australian Trade Refinance rate means the rate advised by us as such at the
commencement of the relevant term, details of which can be obtained from us.

 

balance owing means, for an account, at any time, the difference between all
amounts credited and all amounts debited to it at that time. When this amount is
to be calculated for the end of a day, it includes all debits and credits
assigned to that day.

 

bank guarantee means a bank guarantee provided or to be provided by us to a
beneficiary on the date issued in our standard form of bank guarantee from time
to time.

 

28

--------------------------------------------------------------------------------


 

banking day means a day other than a Saturday or Sunday, or a day gazetted as a
public holiday throughout Australia.

 

beneficiary means, in relation to a bank guarantee or a letter of credit, a
person to whom the bank guarantee or letter of credit is to be, or already has
been issued.

 

bill means a bill of exchange in accordance with the Bills of Exchange Act 1909
(Cwlth) (including any bill accepted or drawn by means of facsimile signature or
by electronic or other means and any equivalent obligation which is a
dematerialised security as this term is defined in the Austraclear System
Regulations (as determined by Austraclear Limited (or its successor or assignee)
from time to time) or anything we deem to be a “bill” for the purposes of this
Agreement.

 

bill facility means a facility which is described in the Details of Facilities
as a Bill Facility.

 

capital adequacy means tangible net worth divided by total tangible assets.

 

change in relevant regulation means any change in any relevant regulation
(including the introduction of a new relevant regulation), or any change in the
interpretation or administration of any relevant regulation after the date of
this Letter of Offer.

 

costs means any costs, charges, expenses and other outgoings (including in
connection with legal and other advisers on a full indemnity basis), and by the
use of our employees and facilities and, in the case of a mortgage, where
applicable, in preserving and maintaining the property the subject of the
mortgage (such as by paying insurance, rates and taxes for the property),
interest, penalties and fines.

 

current ratio means Current Assets divided by Current Liabilities.

 

Customer means each customer named in the Details of Facilities sections of this
Letter of Offer. If there is more than one person named as Customer, Customer
means each of them separately and every two or more of them jointly. Customer
includes the customer’s successors.

 

date issued means, in relation to a bank guarantee, the date specified in the
Details of Facilities section of this Letter of Offer or otherwise agreed as the
date on or before which a bank guarantee is to be, or has already been, issued
by us to the beneficiary.

 

default interest rate has the meaning described in clause A2.4(a) of these
General Terms and Conditions.

 

Details of Facilities means, in relation to a facility, the facility details in
relation to that facility in Part 1, 2 or 3 of this Letter of Offer.

 

dividend payout amount means the amount of dividend payments plus increased
loans to shareholders, expressed as a percentage of Net Profit after Tax.

 

drawdown date means:

 

(a)                       for a facility other than a bill facility, each date
on which a facility (or part thereof) is drawn; and

 

(b)                      for a bill facility, the date on which a bill is
accepted, discounted or endorsed under a facility, as specified in the Details
of Facilities.

 

drawdown notice means:

 

(a)                       where the facility is a bill facility, a notice
requesting us to accept a bill in accordance with this Agreement in the
form required by us; and

 

(b)                      where the facility is a facility other than a bill
facility, a notice in a form acceptable to us requesting a drawing under the
facility.

 

drawing means each financial accommodation actually provided under a facility
(including our acceptance, discount or endorsement of a bill drawn by you under
a bill facility and the issue of bank guarantees or letters of credit).

 

economic costs and economic event each has the meaning described in clause A3 of
these General Terms and Conditions.

 

29

--------------------------------------------------------------------------------


 

Effective Interest Rate means a per annum rate of interest, calculated as at the
date of this Agreement, using the following formula:

 

e = [(1 + r)n - 1] x 100

 

where:

 

•                               e is the Effective Interest Rate;

 

•                               r is the relevant interest rate divided by n,
divided by 100;

 

•                               n is the number of interest compounding periods
per annum (eg if interest is compounded monthly, n = 12)

 

In calculating the Effective Interest Rate we have assumed that the interest
compounding periods are of equal length.

 

event of default means an event so described in clause A8.1 of these General
Terms and Conditions.

 

expiry date means for a facility, the date specified as such in the Details of
Facilities, or otherwise agreed between us from time to time.

 

facility means financial accommodation (including the acceptance, discounting
and endorsement of bills and the issue of bank guarantees or a letter of credit
drawing or any drawing which refinances a letter of credit drawing) provided to
you under this Agreement or as otherwise agreed.

 

facility amount owing means at any time, the total of all amounts which are then
due for payment, or which will or may become due for payment to us under this
Agreement in relation to a particular facility and which has not then been fully
and finally paid, and includes, without limitation, the face value of any bill
drawn by you under a bill facility, the guaranteed amount of any bank guarantee
issued by us and the total face value of any letter of credit.

 

the facility limit for a facility is at any time the amount described as such in
the Details of Facilities for that facility as reduced or increased in
accordance with this Agreement.

 

facility limit deduction means the total face value of any bank guarantee or
letter of credit or similar instrument issued by us under any other agreement
with you which have not been cancelled to our satisfaction.

 

finance charges means operating lease rental expense.

 

financial accommodation means any financial accommodation and includes the
acceptance, discounting and endorsement of bills and the issue of bank
guarantees.

 

financial charges cover means Earnings Before Interest and Tax plus finance
charges divided by interest plus finance charges.

 

gearing / leverage ratio means Total Liabilities divided by tangible net worth.

 

General Terms and Conditions, when used in other Parts of this Letter of Offer,
means this Part 8 of this Letter of Offer.

 

Group Member or Group means the Customer and each corporation which is a related
entity as that term is defined the Corporations Act 2001 (Cth).

 

GST means goods and services tax or any similar tax.

 

guaranteed amount means, in relation to a bank guarantee, the amount specified
as the Guaranteed Amount in the bank guarantee.

 

insolvent means being an insolvent under administration, being insolvent, having
a controller appointed (each as defined in the Corporations Act 2001 (Cth)),
being in receivership, receivership and management, liquidation, provisional
liquidation, under administration, wound up, subject to any arrangement,
assignment or composition, protected from creditors under any statute, dissolved
(other than to carry out a reconstruction while solvent) or otherwise unable to
pay debts when they fall due, if a person is appointed under legislation to
investigate or manage any part of the Customer’s or any security provider’s
affairs.

 

intangible assets means deferred development expenses, deferred foreign exchange
gains, organisational or experimental expenses, research and development
expenses, intellectual property, future income tax benefits, goodwill, patents,
trademarks, service marks, design rights, franchises, copyrights, licences,
underwriting and formation expenses and other items of a like nature which,
according to current accounting practice, are regarded as intangible assets.

 

interest for the purpose of financial reporting covenants means gross interest
expense (including finance lease, other external debt and subordinated debt
interest).

 

30

--------------------------------------------------------------------------------


 

interest cover means Earnings Before Interest and Tax divided by interest
(including finance lease, other external debt and subordinated debt interest).

 

Interest Rate per Interest Period means a per annum rate of interest, calculated
as at the date of this Agreement, using the following formula:

 

interest rate

n

 

where n is the number of interest compounding periods per annum (eg if interest
compounds monthly, n = 12)

 

In calculating the Interest Rate per Interest Period we have assumed that the
interest compounding periods are of equal length.

 

inventory and debtors to working capital debt ratio means inventory and debtors
divided by working capital debt.

 

letter of credit means a documentary letter of credit or a standby letter of
credit issued by us pursuant to a facility.

 

letter of credit drawing means the issue of a letter of credit provided to you
under this Agreement as described in Part 1 of this Agreement or as otherwise
agreed.

 

letter of credit documentation means any application, schedule, letter, advice
or invoice setting out or amending the terms on which any letter of credit or
proposed letter of credit is to be or has been issued or any drawing is to be or
has been made under any trade finance facility.

 

Letter of Offer means this Letter of Offer executed by us.

 

maturing bill means a bill maturing on a maturity date.

 

maturity date means the date on which a bill is due to mature or a lease is due
to expire.

 

nominated account means:

 

(a)                       for a facility other than a bill facility, an account
for debiting amounts agreed to be debited to the nominated account; or

 

(b)                      for a bill facility, an account for debiting and
crediting any amounts under this Agreement, being the account specified as such
in the Details of Facilities for that facility, or any other account which:

 

(i)                           we agree is the nominated account for that
facility from time to time; or

 

(ii)                        you advise us in a drawdown notice issued either
after the date of this Agreement is to be the nominated account.

 

occupancy (Accommodation) means actual level of rooms occupied of the
motel/hotel divided by the total number of rooms.

 

occupancy (Commercial) means total occupied space, at any given time, divided by
the total lettable space as determined by us at our discretion.

 

potential event of default means an event which, with the giving of notice,
lapse of time or fulfilment of any condition, would be likely to become an event
of default.

 

presales/debt cover ratio means net acceptable presales (pre GST and selling and
legal costs), as determined by us at our discretion, divided by total level of
property finance debt limits.

 

property finance interest cover ratio means net rental (total passing rental
income stream (exclusive of GST) after deduction of all outgoings and other
property related non-recoverable costs, as determined by us at our discretion)
divided by interest expense as assessed against the tenancy schedule provided by
you to us. We reserve the right to verify, amend and/or test the tenancy
information provided.

 

property finance loan to value ratio means total property finance debt limits
divided by the current value we ascribe at our discretion of the freehold
security.

 

receiver includes any receiver, receiver and manager, controller, liquidator,
provisional liquidator, mortgagee, administrator or other like official.

 

relevant regulation means any law, regulation or an official policy, directive
or guideline, which has the force of law, or compliance with which is in
accordance with normal banking practice in the jurisdiction concerned.

 

replacement bill means a bill replacing a maturing bill.

 

31

--------------------------------------------------------------------------------


 

security means each security interest described in Part 4 of this Letter of
Offer and any substitute or additional security interest applicable to this
Agreement. Security also includes any priority agreement relating to any
security.

 

security interest means any security for the payment of money or performance of
obligations including a mortgage, charge, lien, pledge, trust or power. Security
interest also includes a guarantee, indemnity or a guarantee and indemnity.

 

security provider means, in relation to a facility, each person (other than the
Customer for that facility) who gives a security.

 

subsidiary has the same meaning as under the Corporations Act 2001 (Cth).

 

tangible net worth means total tangible assets minus Total Liabilities.

 

Taxes means taxes, levies, imposts, charges and duties (including stamp and
transaction duties) imposed by any authority together with any related interest,
penalties, fines and expenses in connection with them, except if imposed on, or
calculated having regard to, our net income.

 

total amount owing means, at any time, the total of every facility amount owing
and any other amounts which are then due for payment, or which will or
may become due for payment, in connection with this Agreement.

 

total tangible assets means all assets other than intangible assets.

 

trade finance facility means a documents surrendered facility, a trade refinance
facility or an overseas documents surrendered facility.

 

we, us, ourselves or the National means National Australia Bank Limited ABN 12
004 044 937 and its successors and assigns.

 

working capital debt means current finance facilities including an overdraft
facility, trade finance facility or bill facility.

 

you or your means, in relation to a facility, the person or persons named as
Customer in the Details of Facilities for that facility. If there is more than
one person named as Customer, you means each of them separately and every two or
more of them jointly. You or your includes your successors.

 

(b)                       Where a term is defined or otherwise described in the
Details of Facilities in relation to a facility (for example, expiry date or
facility limit), a reference in the General Terms and Conditions or Specific
Conditions or other parts of this Letter of Offer to that term is a reference to
that term as so defined or described.

 

(c)                        Terms used in this Agreement have the meaning given
to them in generally accepted accounting principles and standards in Australia
unless otherwise expressly defined.

 

(d)                       A reference to:

 

(i)                          a month means a calendar month unless otherwise
stated;

 

(ii)                       any thing includes the whole and each part of it;

 

(iii)                    a document includes any variation or replacement of it;

 

(iv)                   law means common law, principles of equity, and laws made
by parliament (and laws made by parliament include regulations and other
instruments under them, and consolidations, amendments, re-enactments or
replacements of them);

 

(v)                      the words including, such as or for example when
introducing an example do not limit the meaning of the words to which the
example relates to that example or examples of a similar kind;

 

(vi)                   the word person includes an individual, a partnership, a
body corporate, an unincorporated association or an authority; and

 

(vii)                interest rate means a rate per cent per annum.

 

(e)                        If something is to be “satisfactory to us”, it must
be satisfactory in both form and substance to us, and, if we require, to our
legal advisers.

 

(f)                          The singular includes the plural and vice versa.

 

(g)                       Headings are for convenience only and do not affect
the interpretation of this Agreement.

 

32

--------------------------------------------------------------------------------


 


9                                                                     SPECIFIC
CONDITIONS - BILL FACILITY


 

1                               Application of Part

 

Clauses 1 to 23 (inclusive) of these Specific Conditions - Bill Facility apply
to any facility which is a bill facility.

 

2                               Facility operation

 

(a)                        Provided you have met all the conditions precedent
and all financial, reporting or other covenants applicable to the facility you
may use a facility by obtaining a drawing under the facility on each drawdown
date.

 

(b)                       If the Details of Facilities or these Specific
Conditions specify that certain details are to be confirmed in a Bill Facility
Record or Drawdown Schedule and you think that a Bill Facility Record or
Drawdown Schedule contains any error, then you must tell us within 5 banking
days of you receiving it.

 

3                               Procedure for drawdown

 

(a)                        Each time that you wish to request a drawing, you
must give to us, at least 5 banking days prior, a duly completed drawdown
notice. You cannot revoke a drawdown notice once it is given under this clause
unless we agree.

 

(b)                       If a drawdown notice provides that we are to draw
bills under a power of attorney, then you agree that the drawdown notice is the
instruction to us to draw the bills and clause 6 of these Specific Conditions –
Bill Facility will apply for replacement bills.

 

(c)                        If you are to draw bills prepared by us, then you
must include with each drawdown notice the bills referred to in it and clause 5
of these Specific Conditions – Bill Facility will apply for replacement bills.

 

(d)                       Each bill must be drawn:

 

(i)                          in accordance with this Agreement; and

 

(ii)                       in accordance with the Bills of Exchange Act 1909
(Cwlth) so that it is valid and attracts the benefit of any provision of that
Act in relation to that bill.

 

(e)                        A bill drawn under the facility must:

 

(i)                          be drawn no earlier than the commencement date;

 

(ii)                       have a maturity date which is no later than the
expiry date for the facility; and

 

(iii)                    have a face value and maturity date which is such that
if the bill were drawn, accepted or discounted:

 

(A)                    the total facility amount owing would not exceed the
facility limit at any time until the maturity date of the bill; and

 

(B)                      if the facility is described as a Bill Facility -
Acceptance and Discount – National Flexible Rate in the Details of Facilities,
the aggregate face value of the bills allocated to a bill facility component,
when taking into account the maturity date of any other bills allocated to that
bill facility component, would not be greater than the amount of the bill
facility component at any time until the maturity date of the bill; and

 

(C)                      if the facility is described as a Bill Facility -
Acceptance and Discount - Flexible Drawdown Fixed Rate in the Details of
Facilities, the facility amount owing would be at least equal to the facility
floor.

 

(f)                          We may, in our discretion, require that any bills
drawn under the facility have a face value of no less than a minimum amount.

 

4                               Replacement bills

 

During the term of the facility and subject to this Agreement, on the maturity
date of each bill accepted, discounted or endorsed under the facility you
may draw a replacement bill having a face value specified in accordance with
clause 8 of these Specific Conditions – Bill Facility.

 

5                               Replacement bills - not automatic

 

If you are to draw a replacement bill prepared by us (that is, bills are not
drawn under a power of attorney given by you to us), then you must deliver,
except with our consent, the drawdown notice for the replacement bill (and the
replacement bill) to us at least 5 banking days prior to the drawdown date.

 

6                               Replacement bills - automatic

 

If we are to draw bills under a power of attorney given to us by you then,
subject to clause 7 of these Specific Conditions – Bill Facility, on the
maturity date of each bill accepted, discounted or endorsed under the

 

33

--------------------------------------------------------------------------------


 

facility, you will be taken to have delivered a drawdown notice to us for a
replacement bill on the same terms as the maturing bill (including, if the
facility is described as a Bill Facility - Acceptance and Discount – National
Flexible Rate in the Details of Facilities, that the replacement bill be
allocated to the same bill facility component as the maturing bill), except
that:

 

(a)                        the face value of the replacement bill will be
determined in accordance with clause 8 of these Specific Conditions – Bill
Facility;

 

(b)                       the maturity date of the replacement bill will be the
date that occurs at the end of a period of the same length as the period between
the drawdown date and the maturity date of the maturing bill. However:

 

(i)                          if this means that a replacement bill would have a
maturity date that is not a banking day, then the replacement bill will be drawn
to have a maturity date that is the next banking day after that day. Any days
that are added to such a period because the day at the end of the period is not
a banking day, will be disregarded for the purpose of calculating the next
subsequent maturity date (For example, if a 90 day bill would mature on a
Saturday, then the maturity date for the purposes of this clause will be the
next banking day. However, a replacement bill subsequently drawn to replace that
bill will be for 90 days, again unless the maturity date for that bill would not
be a banking day, in which case it matures on the next banking day); and

 

(ii)                       if this means that the maturity date of the
replacement bill would occur after the expiry date, then paragraph (i) above
does not apply and the maturity date of the replacement bill will be:

 

(A)                    the expiry date, if the expiry date is a banking day; or

 

(B)                      the last banking day before the expiry date, if the
expiry date is not a banking day;

 

(c)                        if the maturity date of the replacement bill
determined in accordance with (b) above may result in the facility amount owing
exceeding the facility limit at any time until the maturity date of the bill,
then (b) above does not apply and the maturity date of the replacement bill will
be determined by us in our discretion to ensure that the facility limit is not
so exceeded;

 

(d)                       if the facility is described as a Bill Facility -
Acceptance and Discount – National Flexible Rate in the Details of Facilities
and the maturity date of the replacement bill determined in accordance with
(b) above may result in the aggregate face value of the bills allocated to a
bill facility component being greater than the relevant bill facility component
at any time before until the maturity date of the bill, then paragraph (b) above
does not apply and the maturity date of the replacement bill will be determined
by us in our discretion to ensure that the relevant bill facility component is
not so exceeded;

 

(e)                        if this clause applies, for the avoidance of doubt
you acknowledge that any action we take pursuant to your instructions under this
clause is not intended to be and should not be taken to be a waiver of any right
or remedy that we have in connection with this Agreement.

 

7                               Replacement bills - stopping automatic
replacement

 

If clause 6 of these Specific Conditions – Bill Facility applies, you
may subsequently notify us that you do not want the procedure in that clause to
apply to the facility for a specified period or until the expiry date of the
facility, by providing us with written notice to this effect, in a
form acceptable to us. If such notice is received by us at least 5 banking days
before the maturity date of a bill, then clause 6 of these Specific Conditions –
Bill Facility will not apply to the bill on that maturity date.

 

8                               Face value of replacement bills

 

(a)                        You may draw replacement bills on a maturity date in
accordance with clauses 4 to 7 of these Specific Conditions – Bill Facility,
which have an aggregate face value:

 

(i)                          up to the facility limit prevailing at the time of
the maturity date (after such maturing bills mature); and

 

(ii)                       if the facility is described as a Bill Facility -
Acceptance and Discount - Flexible Drawdown Fixed Rate in the Details of
Facilities, such that the facility amount owing would be at least equal to the
facility floor.

 

However, if clause 6 of these Specific Conditions - Bill Facility applies:

 

(iii)                    the replacement bills will have an aggregate face value
equal to the lower of the aggregate face value of the maturing bills and the
amount up to the facility limit prevailing at the time of the maturity date
(after such maturing bills mature); and

 

(iv)                   if the facility is described as a Bill Facility -
Acceptance and Discount – National Flexible Rate in the Details of Facilities we
will allocate any replacement bills to the same bill facility component as the
corresponding maturing bill. Any replacement bills allocated to a bill facility
component under this clause will have an aggregate face value equal to the lower
of the aggregate face

 

34

--------------------------------------------------------------------------------


 

value of the maturing bills allocated to that bill facility component and the
amount up to the bill facility component amount prevailing at the time of the
maturity date (after such maturing bills mature).

 

(b)                       If you do not draw replacement bills on the maturity
date in accordance with clauses 4 to 7 of these Specific Conditions – Bill
Facility, subject to this Agreement you may subsequently re-draw bills under the
facility which have an aggregate face value equal to the maximum amount possible
such that the facility limit prevailing at the time of the re-draw is not
exceeded (taking into account any other bills drawn under the facility that do
not have a maturity date on the day that the relevant bills are re-drawn); or

 

(c)                        If you draw replacement bills on the maturity date
and we do not accept, discount or endorse the replacement bills pursuant to
clause 2 of these Specific Conditions – Bill Facility, we are no longer obliged
to accept any bill under the facility and we may reduce the facility limit to
zero.

 

9                               Amortising facilities

 

If the facility is an amortising facility then:

 

(a)                        the facility limit reduces:

 

(i)                          on the dates or per the periods, and by the
amounts, specified in the amortisation schedule; and

 

(ii)                       in accordance with clauses 8(b) and (c) of these
Specific Conditions – Bill Facility; and

 

(b)                       if the facility is described as a Bill Facility -
Acceptance and Discount – National Flexible Rate in the Details of Facilities,
the fixed amount, the floor/cap amount and the floating amount reduce in
accordance with the Details of Facilities or as otherwise provided under this
Agreement;

 

(c)                        if the facility is described as a Bill Facility -
Acceptance and Discount - Flexible Drawdown Fixed Rate in the Details of
Facilities, the facility floor reduces in accordance with the Details of
Facilities or as otherwise provided under this Agreement.

 

10                        Non-amortising facilities

 

If the facility is a non amortising facility then the facility limit reduces in
accordance with clauses 8(b) and (c) of these Specific Conditions – Bill
Facility.

 

11                        Discounting of bills

 

(a)                        Where bills are drawn for discounting:

 

(i)                          the face value of each bill must be acceptable to
us; and

 

(ii)                       the aggregate face value of all bills in a single
drawdown must be in accordance with the Details of Facilities or otherwise
acceptable to us; and

 

(iii)                    the term of each bill must be acceptable to us and
except as otherwise agreed by us must not be less than 30 days nor more than 180
days and must not have a maturity date later than the expiry date; and

 

(iv)                   each bill must be payable on such days, to such persons
and at such places in Australia as we agree.

 

(b)                       We agree to purchase bills referred to in paragraph
(a) above on the relevant drawdown date at the yield rate prevailing on that
drawdown date. We agree to pay the proceeds of discount of such bills to the
nominated account.

 

(c)                        Proceeds of discount in relation to a bill discounted
by us under a bill facility are the amount derived by application of the
formula:

 

Proceeds of discount =

(FV x 36,500) / ((DM x R) + 36,500)

where:

 

FV is the face value of the bill;

 

DM is the number of days to maturity of the bill (being the number of days from
and including the issue date of the bill to but excluding the maturity date of
the bill); and

 

R is:

 

(a)                       for a bill facility other than a bill facility
described as a Bill Facility - Acceptance and Discount – National Flexible Rate
Facility in the Details of Facilities, the yield rate expressed as a percentage
per annum; or

 

35

--------------------------------------------------------------------------------


 

(b)                      for a bill facility described as a Bill Facility -
Acceptance and Discount – National Flexible Rate Facility in the Details of
Facilities, the yield rate for the bill facility component to which the bill is
allocated.

 

12                        Discounting and replacement of bills

 

(a)                        If we have agreed in accordance with this Agreement
to accept a replacement bill, your obligation to pay us the face value of the
maturing bill may be satisfied by us:

 

(i)                          debiting the face value of the maturing bill to the
nominated account; and

 

(ii)                       accepting the replacement bill; and

 

(iii)                    crediting the proceeds of discount of the replacement
bill to the nominated account; and

 

(iv)                   debiting any applicable fees, charges or premiums payable
in respect of the replacement bill under clause A2.3 of the General Terms and
Conditions to the nominated account.

 

(b)                       As an alternative to the procedure outlined in
paragraph (a) above, at our discretion, if we have agreed to accept a
replacement bill your obligation to pay us the face value of the maturing bill
may be satisfied by us:

 

(i)                          debiting the face value of the maturing bill to an
internal suspense account maintained by us; and

 

(ii)                       accepting the replacement bill; and

 

(iii)                    crediting the proceeds of discount of the replacement
bill to an internal suspense account maintained by us;

 

(iv)                   debiting the nominated account with the amount of the
remaining balance of the suspense account maintained by us; and

 

(v)                      debiting any applicable fees, charges or premiums
payable in respect of that replacement bill under clause A2.3 of the General
Terms and Conditions to the nominated account.

 

13                        Payment of bills

 

(a)                        You must pay to us the face value of a bill accepted,
discounted or endorsed by us under the facility on its maturity date.

 

(b)                       Your obligations in relation to a bill so drawn and
accepted, discounted or endorsed continue despite the fact that we are or become
the holder of the bill in our own right on or after its maturity date.

 

(c)                        We may pay a bill on its maturity date without
enquiring as to the title of the person presenting the bill for payment.

 

(d)                       You agree to indemnify us against any liability, loss
or costs (including consequential or economic loss) we may incur on or in
connection with:

 

(i)                          your or a security provider’s default under the
facility;

 

(ii)                       us exercising, enforcing or preserving rights (or
considering or attempting to do so) in connection with the facility or a bill.

 

You agree to pay us the amount of our liability, loss or costs when we specify.
This indemnity is in addition to any other indemnity or obligation in our favour
contained in this Agreement or given by law.

 

(e)                        You may not prepay any bill accepted, discounted or
endorsed by us under the facility unless we agree.

 

14                        Power of attorney

 

(a)                        If a drawdown notice in relation to the facility
provides that we are to draw bills under a power of attorney, you irrevocably
appoint us to be your attorney on your behalf and in your name to draw, make,
deliver, sign, endorse or negotiate any bill drawn or which may be drawn under
the facility in accordance with this clause.

 

(b)                       You agree that:

 

(i)                          we may act on instructions oral or in writing
(including by facsimile) received from you concerning whether or not to draw
bills and the aggregate face value and term of bills to be drawn, but we are not
obliged to act on those instructions, and we may require your instructions to be
in writing; and

 

(ii)                       this power of attorney may be exercised under hand or
by facsimile signature of any two of our officers acting jointly who, at the
time of exercise of power under this power of attorney, are authorised by us to
sign, accept or endorse bills on our behalf; and

 

36

--------------------------------------------------------------------------------


 

(iii)                    this power of attorney is granted to secure the
performance of your obligations under the facility, is irrevocable and remains
in full force and effect until your obligations under the facility and any bills
are discharged; and

 

(iv)                   you will indemnify us and our officers against any
liability, loss or costs (including consequential or economic loss) we may incur
out of the exercise of any of the powers and authorities contained in this power
of attorney; and

 

(v)                      no person dealing with us need be concerned to see or
enquire as to the propriety or expediency of anything which we may do, purport
to do or perform in your name by virtue of this power of attorney; and

 

(vi)                   you will ratify and confirm all that we lawfully do or
cause to be done by virtue of this power of attorney.

 

15                        Cancellation by you

 

(a)                        You may cancel the facility, with effect on the last
maturity date of the bills outstanding under the facility, by giving us at least
30 banking days’ notice before the maturity date of each of those bills. You
cannot revoke a notice once it is given under this clause unless we agree.

 

(b)                       If you give a notice under this clause then:

 

(i)                          we are no longer obliged to accept, discount or
endorse bills under the facility; and

 

(ii)                       on the maturity date you must pay us the face value
of the maturing bills accepted, discounted or endorsed under the facility.

 

16                        Economic costs and economic benefits

 

(a)                        Economic benefits or economic costs may arise under
the facility if an economic event occurs.

 

(b)                       We will determine the amount of any economic benefits
and notify you of that amount (if any). We will pay you the amount of any
economic benefits so notified within 7 banking days of such notification.

 

(c)                        We determine any “economic benefits” arising under
the facility by determining the net amount of returns and gains obtained by us
in connection with an economic event including, without limitation, any amount
determined by us to have been gained by us by reason of:

 

(i)                          increases of profits or returns or other gains
associated with changes in the rates applicable to bills under the facility and
the rates applicable to bills we would offer to enter into a new transaction
when the event occurs, which transaction is with a customer equivalent to you
for an amount of approximately the same amount as you pay, fail to pay or draw
or are required to pay and for a term approximately equal to the period from
when the event occurs to the date we assumed that amount would otherwise be due
for payment (assuming, where appropriate, that replacement bills are drawn and
accepted, discounted or endorsed by us in respect of that amount); or

 

(ii)                       the liquidation of deposits or other funds, or the
termination or reversing of any swap or option agreement or other agreement or
arrangement entered into by us (either generally in the course of our business
or specifically in connection with this Agreement) to fund or maintain the
facility or to hedge, fix or limit our effective cost of funding in relation to
the facility.

 

(d)                       Economic costs will be determined and become payable
under clause A3 of the General Terms and Conditions.

 

17                        How we assign debits

 

Except as otherwise provided in these Specific Conditions, and subject to this
Agreement, we may debit all amounts, fees, charges or premiums payable by you in
connection with the facility to the nominated account.

 

18                        Additional consequences if you are in default

 

If you are in default under this Agreement then, in addition to clause A8.2 of
the General Terms and Conditions:

 

(a)                        if on the day when you make a payment required under
clause A8.2 of the General Terms and Conditions there are any bills which have
not been presented for payment, and a portion of that payment is not yet
required to meet payment of those bills, then we agree to deposit that portion
in an interest bearing deposit account on terms which we think fit. The deposit
may be made with any person we decide on (including, without limitation,
ourselves); and

 

(b)                       when a bill is subsequently presented for payment, we
agree to apply the portion referred to in paragraph (a) above towards paying the
holder of that bill. We agree to pay to you the amount which we certify to be
that part of the portion, and any interest earnings (net of our income tax
liability in

 

37

--------------------------------------------------------------------------------


 

connection with those earnings) on that part of the portion, remaining after
satisfaction of all your obligations (contingent or otherwise) under this
Agreement and any facility.

 

19                        Rate advice

 

(a)                        The yield rate applying on a drawdown date under the
facility will be confirmed in the Bill Facility Record which we will forward to
you within 7 banking days after the drawdown date, except as set out in
paragraph (b) below.

 

(b)                       Where the facility is described as a Bill Facility –
Acceptance/Discount – National Flexible Rate Facility in the Details of
Facilities, the weighted average of all yield rates applying to the bill
components on a drawdown date under the facility will be confirmed in the Bill
Facility Record which we will forward to you within 7 banking days after the
drawdown date. Details of Facilities of individual yield rates are available on
request.

 

(c)                        If these Specific Conditions provide that we are to
advise you of a rate applying to your facility, you may contact us before the
first drawing is made under the facility to ascertain the rate that will apply
to your facility. The rate we quote will apply to your facility if you make your
first drawing by 4.30pm on the date we quote the rate. If this condition is not
satisfied, the quote lapses and the quoted rate does not apply.

 

20                        Bill Facility - Option - Acceptance and Discount -
Fixed Rate

 

(a)                        You have the option to enter into a fixed rate bill
facility having the characteristics set out in the Details of Facilities.

 

(b)                       To exercise the option, you must send us before 3.00
pm (Melbourne time) on the exercise date a notice in a form acceptable to us in
our discretion. Once given, this notice is irrevocable unless we in our
discretion agree otherwise.

 

(c)                        We are not obliged to act in accordance with a notice
given by you under paragraph (b) above if we consider that any of the conditions
precedent set out in this Agreement are not satisfied.

 

(d)                       We are not obliged to enter into a fixed rate bill
facility with you on any date other than the exercise date. If you do not
exercise the option on or before 3.00 pm (Melbourne time) on the exercise date,
the option lapses. We are not obliged to remind you or warn you that this time
is approaching or has arrived.

 

(e)                        You may give us notice offering to surrender all or
part of the option. Unless otherwise confirmed by you, an offer to surrender
will be taken as an offer to surrender the whole of the option. We may reject an
offer to surrender in our discretion. A surrender of the option will be
effective only when the terms of the surrender are agreed or, if an amount is
payable to you in respect of the surrender, when such amount is paid. You will
then be taken to have surrendered your rights in respect of the option (or, if a
partial surrender, the agreed part) and to have released us from any further
obligation in respect of the option (or, if a partial surrender, the agreed
part). Any notice given by us confirming a surrender of the option will
constitute conclusive evidence of the terms of the surrender unless it is proved
to be incorrect.

 

21                        Bill Facility - Acceptance and Discount – National
Flexible Rate

 

(a)                        Each bill drawn under the facility must be allocated
to a bill facility component either:

 

(i)                          by you in accordance with paragraphs (b)-(c) below
at the time you provide us with a drawdown notice for that bill; or

 

(ii)                       by us in accordance with clause 8 of these Specific
Conditions – Bill Facility.

 

(b)                       If we agree that bills may be allocated to a bill
facility component progressively then, subject to this Agreement:

 

(i)                          you must allocate bills in accordance with that
agreement until the aggregate face value of the bills allocated to the relevant
bill facility component is equivalent to the amount of the bill facility
component; and

 

(ii)                       you must thereafter ensure that, until the expiry
date, bills are allocated to the relevant bill facility component having an
aggregate face value equivalent to the amount of the bill facility component.

 

(c)                        If paragraph (b) above does not apply, subject to
this Agreement, on the first drawdown date you must allocate bills to each of
the fixed amount and the floor/cap amount having an aggregate face value
equivalent to the amount of the relevant bill facility component, and must
ensure that, until the expiry date, bills are allocated to the relevant bill
facility component having an aggregate face value equivalent to the amount of
the bill facility component.

 

38

--------------------------------------------------------------------------------


 

22                        Bill Facility - Acceptance / Endorsement

 

(a)                        Where bills are not to be discounted by us, we agree
to make available to you bills accepted or endorsed under the facility by the
time and in the place specified in the Details of Facilities.

 

(b)                       If we are specified as a paying agent in the Details
of Facilities, you authorise us to pay the face value of a bill drawn under the
facility in accordance with its terms and conditions on your behalf to the
person presenting the bill for payment.

 

23                        Late Presentation Fee

 

A Late Presentation Fee is payable by you when a drawdown notice (together with
any accompanying bills as may be required under this Agreement) is not received
by the date, or in the form, required under this Agreement. The Late
Presentation Fee is an amount we determine by reference to any agreed rates in
relation to the facility, the aggregate face value of bills to be drawn on the
drawdown date, the number of days between the relevant drawdown date and the
next drawdown date and the market rates for bank accepted bills previously on
the relevant drawdown date.

 

24                        Definitions

 

For the purposes of these Specific Conditions and the Details of Facilities –
Bill Acceptance/Discount Facility:

 

amortising facility means a bill facility described in the Details of Facilities
as an Amortising Facility.

 

amortisation schedule means, for a facility, the Amortisation Details specified
in the Details of Facilities for the facility or any amortisation
schedule provided to you by us as a replacement, in accordance with this
Agreement.

 

bill facility component means each of the fixed amount, the floating amount and
the floor/cap amount.

 

Bill Facility Record means a document by that name issued by us.

 

cap rate means the rate specified as such in the Details of Facilities for the
facility, or if the rate is not specified in the Details of Facilities, the rate
advised to you as such before the first drawing under the facility and confirmed
in the first Bill Facility Record we provide to you.

 

commencement date means, for a bill facility, the date specified as such in the
Details of Facilities for the facility.

 

conversion rate means the rate specified as such in the Details of Facilities
for the facility, or if the rate is not specified in the Details of Facilities,
the rate advised to you as such before the first drawing under the facility and
confirmed in the first Bill Facility Record we provide to you.

 

down and out rate means the rate specified as such in the Details of Facilities
for the facility, or if the rate is not specified in the Details of Facilities,
the rate advised to you as such before the first drawing under the facility and
confirmed in the first Bill Facility Record we provide to you.

 

Drawdown Schedule means a document by that name issued by us.

 

economic benefits is the amount determined in accordance with clause 16 of these
Specific Conditions – Bill Facility.

 

exercise date means for a facility described as a Bill Facility - Option -
Acceptance and Discount - Fixed Rate the date specified as such in the Details
of Facilities.

 

facility floor means the amount specified as such in the Details of Facilities
of the facility as reduced or increased in accordance with this Agreement.

 

fixed amount means the amount specified as such in the Details of Facilities for
the facility as reduced or increased in accordance with this Agreement.

 

fixed rate means the rate specified as such in the Details of Facilities for the
facility, or if the rate is not specified in the Details of Facilities, the rate
advised to you as such before the first drawing under the facility and confirmed
in the first Bill Facility Record we provide to you.

 

floating amount means the amount specified as such in the Details of Facilities
for the facility as reduced or increased in accordance with this Agreement.

 

floating rate means on a drawdown date the rate at which we are prepared to
purchase bills accepted, discounted or endorsed by us for persons of similar
creditworthiness for a similar amount and duration on that drawdown date. The
floating rate is a rate (expressed as a per centum per annum yield to maturity)
that varies from time to time.

 

floor rate means the rate specified as such in the Details of Facilities for the
facility, or if the rate is not specified in the Details of Facilities, the rate
advised to you as such before the first drawing under the facility and confirmed
in the first Bill Facility Record we provide to you.

 

39

--------------------------------------------------------------------------------


 

floor/cap amount means the amount specified as such in the Details of Facilities
for the facility as reduced or increased in accordance with this Agreement.

 

floor/cap rate means on a drawdown date:

 

(a)                        the floor rate, if the floating rate on that drawdown
date is less than or equal to the floor rate;

 

(b)                       the cap rate, if the floating rate on that drawdown
date is greater than or equal to the cap rate; or

 

(c)                        the floating rate on that drawdown date, in any other
case.

 

non amortising facility means a bill facility described as such in the Details
of Facilities for the facility.

 

participation rate means the rate specified as such in the Details of Facilities
for the facility, or if the rate is not specified in the Details of Facilities,
the rate advised to you as such before the first drawing under the facility and
confirmed in the first Bill Facility Record we provide to you.

 

proceeds of discount has the meaning described in these Specific Conditions.

 

rebate rate means the rate specified as such in the Details of Facilities for
the facility, or if a rate is not specified in the Details of Facilities, the
rate advised to you as such before the first drawing under the facility and
confirmed in the first Bill Facility Record we provide to you.

 

trigger rate means the rate specified as such in the Details of Facilities for
the facility, or if the rate is not specified in the Details of Facilities, the
rate advised to you as such before the first drawing under the facility and
confirmed in the first Bill Facility Record we provide to you.

 

yield rate, in relation to a facility, has the meaning described in the Details
of Facilities for that facility.

 

The definitions of other terms used in these Specific Conditions may be found in
clause B6 of the General Terms and Conditions.

 

40

--------------------------------------------------------------------------------


 


10                                                              SPECIFIC
CONDITIONS – BANK GUARANTEE FACILITY


 

1                               Application of Part

 

Clauses 2 to 14 (inclusive) of these Specific Conditions - Bank Guarantee
Facility apply to any bank guarantee facility.

 

2                               Issue of Bank Guarantees

 

(a)                        Provided you have met all the conditions precedent
and all financial, reporting or other covenants applicable to the facility, you
may apply for us to issue a bank guarantee to a beneficiary on or before the
date issued, but only if:

 

(i)                          the facility amount owing for the bank guarantee
facility does not and, after the bank guarantee is issued, will not exceed the
facility limit less any facility limit deduction; and

 

(ii)                       you have submitted a complete and properly authorised
bank guarantee request in the form required by us from time to time.

 

(b)                       We may accept or reject your application for a bank
guarantee in our discretion.

 

3                               Payment of Bank Guarantee

 

(a)                        In addition to any indemnity obligations in the
General Terms and Conditions, you indemnify us in respect of any amount we pay
to a beneficiary under a bank guarantee. Any amount you must pay us under this
clause is payable in Australian dollars and becomes due and payable upon the
earlier of:

 

(i)                          our making payment under a bank guarantee; or

 

(ii)                       our incurring an obligation to make payment under a
bank guarantee, or

 

(iii)                    your default under this Letter of Offer.

 

4                               We may end our obligation

 

We may, at any time, end our obligations under a bank guarantee by paying to the
beneficiary the guaranteed amount (or the balance of the guaranteed amount
remaining after any part payment of the guaranteed amount) we are, or may be,
liable to pay to that beneficiary under the bank guarantee (or such lesser
amount as the beneficiary requires), even though no demand is made on us by that
beneficiary.

 

5                               Partial payments

 

You agree that if a demand is made by a beneficiary for a partial payment of the
guaranteed amount, we may at our discretion and without further reference to
you, pay the amount demanded and issue to the beneficiary a replacement bank
guarantee for the balance of the guaranteed amount. This procedure may be
repeated at our discretion. You agree that the terms and conditions of this
Letter of Offer apply to any replacement bank guarantee issued under this clause
as if details of that bank guarantee were included in the Details of Facilities.

 

6                               No obligations to enquire

 

(a)                        You irrevocably authorise us to immediately pay any
amount demanded at any time under a bank guarantee.

 

(b)                       You agree that we:

 

(i)                          need not first refer to you or obtain your
authority for the payment;

 

(ii)                       need not enquire into the correctness or validity of
any demand made on us under a bank guarantee; and

 

(iii)                    may meet any demand even though you dispute the
validity of the demand.

 

7                               Return of Bank Guarantees

 

You are to return to us a bank guarantee if it is ever given to you by the
beneficiary on production of a bill of lading or otherwise.

 

8                               Foreign currency conversion

 

If we pay any amount to a beneficiary in a foreign currency, for the purposes of
calculating the amount in Australian Dollars for which you indemnify us under
clause 3 of these Specific Conditions – Bank Guarantee Facility, the foreign
currency amount is to be converted to Australian Dollars at the spot rate of
exchange quoted by us on the day we make the payment to the beneficiary.

 

41

--------------------------------------------------------------------------------


 

9                               Additional consequences if you are in default

 

(a)                        If you are in default under this Letter of Offer
then, in addition to clause 8 of the General Terms and Conditions, the following
provisions will apply.

 

(b)                       If, on a day when you make a payment required under
clause A8.2 of the General Terms and Conditions, there are any bank guarantees
in respect of which payment of the whole or part of the guaranteed amount has
not yet been demanded by the beneficiary, and a portion of that payment
represents those undemanded guaranteed amounts, then we agree:

 

(i)                          to deposit that portion in an interest bearing
deposit account on terms which we consider appropriate (which may include making
the deposit with ourselves);

 

(ii)                       to use the deposited amount towards paying a
beneficiary of a bank guarantee when the beneficiary demands payment of moneys
we are liable to pay under the bank guarantee; and

 

(iii)                    to pay to you the amount which we certify is that
part of the deposited amount and the interest earned on it (net of our income
tax liability in connection with those earnings) which remains after all of your
obligations (contingent or otherwise) under this Agreement and any facility have
been satisfied.

 

10                        Indemnity by you

 

As a separate obligation, you indemnify us against all actions, proceedings,
claims and demands brought or made against us and against all losses, costs,
charges, damages and expenses which we incur or sustain or for which we become
liable, directly or indirectly, because of the issue of any bank guarantee.

 

11                        Preservation of your liability

 

Your liabilities and our rights under these Specific Conditions are not affected
by anything which might otherwise have that effect at law or in equity
including, without limitation, one or more of the following (whether occurring
with or without the consent of a person):

 

(a)                        any inaccuracy, insufficiency or forgery or in any
certificate or other instrument which purports to be made, issued or delivered
under this Agreement or under any bank guarantee; or

 

(b)                       our or another person granting time or other
indulgence (with or without the imposition of an additional burden) to,
compounding or compromising with or wholly or partially releasing you or another
person in any way; or

 

(c)                        laches, acquiescence, delay, acts, omissions or
mistakes on our part or on that of another person; or

 

(d)                       any variation or novation of a right of ours or that
of another person, or alteration of a document, in respect of you or another
person including, without limitation, an increase in the maximum liability of or
other variation in connection with a bank guarantee; or

 

(e)                        the invalidity or unenforceability of an obligation
or liability of a person other than you; or

 

(f)                          invalidity or irregularity in the execution of this
Agreement by you or any deficiency in your powers to enter into or observe your
obligations under this Agreement.

 

12                        Late Payments

 

If a payment is made under a bank guarantee and is not promptly reimbursed to us
by you:

 

(a)                        you authorise us to debit the amount of the drawing
(less any reimbursements in relation to that drawing) to any account you have
with us (even if this would cause the account to become overdrawn or for any
applicable overdraft limit to be exceeded); and

 

(b)                       default interest shall apply to the amount of the
drawing that is not reimbursed, in accordance with clause A2.4 of the General
Terms and Conditions.

 

13                        How we assign debits

 

We may debit any account you have with us, with any amount you owe us under or
in connection with the facility.

 

14                        Definitions

 

For the purposes of these Specific Conditions and the Details of Facilities –
Bank Guarantee Facility:

 

bank guarantee facility means a facility which is described in the Details of
Facilities as a Bank Guarantee Facility.

 

guaranteed amount means, in relation to a bank guarantee, the amount specified
as the Guaranteed Amount in the bank guarantee. The definitions of other terms
used in these Specific Conditions may be found in clause B6 of the General Terms
and Conditions.

 

42

--------------------------------------------------------------------------------


 

Acceptance of Letter of Offer

 

To accept this Letter of Offer, each Customer must sign the duplicate and return
it to us before the lapse date set out at the beginning of this document.

By executing this document below, the Customer;

 

1.                                      accepts the Letter of Offer;

 

2.                                      declares that all the information the
Customer has given us is accurate and not misleading and it is aware that we are
relying on it; and

 

3.                                      acknowledges that before indicating that
the Customer intends to be bound, the Customer has;

 

(i)                                     read the Details of Facilities, Parts 4
to 7 (inclusive), any Specific Conditions and the General Terms and Conditions;
and

 

(ii)                                  received and read a copy of each other
contract documentation described within the Letter of Offer; and

 

4.                                      acknowledges that, except to the extent
that a security’s application is excluded in relation to a facility as set out
in the Details of Facilities, every security held by us (including the
securities) extends to the agreement between the Customer and us which results
from the Customer’s acceptance of this Letter of Offer, in addition to all other
liabilities secured by those securities; and

 

5.                                      acknowledges and agrees that any
existing contractual documentation detailed in Part 3 of this Letter of Offer is
varied as set out in that Part 3; and

 

6.                                      declares that the Customer understands
that any mortgaged or secured property will be at risk if the Customer or any
security provider defaults; and

 

7.                                      nominates the following address for
service of notices for the purposes of the Agreement

 

3/391 Park Road, regents Park NSW 2143; and

 

8.                                      acknowledges that we may pay a
commission for the introduction of credit business where the Customer has been
introduced to us by a third party.

 

 

Yours sincerely,

 

 

/s/ Graeme Johnson

 

 

Graeme Johnson

Senior Relationship Manager

 

43

--------------------------------------------------------------------------------


 

Incorporated Customers sign the duplicate copy of this Letter of Offer where
indicated as an acceptance of these arrangements and return to us. The original
may be retained for the Customer’s records.

 

Companies Executing without using a Common Seal

 

 

Executed By

 

Channell Bushman Pty Ltd

 

By being signed by:

 

 

/s/ Tim Hankinson

 

  /s/ William H. Channell, Jr.

 

Signature of authorised person

 

Signature of authorised person

 

 

 

 

 

Tim Hankinson

 

William H. Channell, Jr.

 

Name of authorised person

 

Name of authorised person

 

 

 

 

 

Director

 

Director

 

Office held

 

Office held

 

 

 

 

 

16

/

12

/

2005

 

4

/

1

/

2006

 

Date

 

Date

 

 

 

Executed By

 

Bushmans Group Pty Ltd

 

By being signed by:

 

 

/s/ Tim Hankinson

 

 /s/ William H. Channell, Jr.

 

Signature of authorised person

 

Signature of authorised person

 

 

 

 

 

Tim Hankinson

 

William H. Channell, Jr.

 

Name of authorised person

 

Name of authorised person

 

 

 

 

 

Director

 

Director

 

Office held

 

Office held

 

 

 

 

 

16

/

12

/

2005

 

4

/

1

/

2006

 

Date

 

Date

 

 

44

--------------------------------------------------------------------------------


 

Executed By

 

Bushmans Engineering Pty Ltd

 

By being signed by:

 

 

/s/ Tim Hankinson

 

 /s/ William H. Channell, Jr.

 

Signature of authorised person

 

Signature of authorised person

 

 

 

 

 

Tim Hankinson

 

William H. Channell, Jr.

 

Name of authorised person

 

Name of authorised person

 

 

 

 

 

Director

 

Director

 

Office held

 

Office held

 

 

 

 

 

16

/

12

/

2005

 

4

/

1

/

2006

 

Date

 

Date

 

 

45

--------------------------------------------------------------------------------


 

Executed By

 

Polyrib Tanks Pty Ltd

 

By being signed by:

 

 

/s/ Tim Hankinson

 

 /s/ William H. Channell, Jr.

 

Signature of authorised person

 

Signature of authorised person

 

 

 

 

 

Tim Hankinson

 

William H. Channell, Jr.

 

Name of authorised person

 

Name of authorised person

 

 

 

 

 

Director

 

Director

 

Office held

 

Office held

 

 

 

 

 

16

/

12

/

2005

 

4

/

1

/

2006

 

Date

 

Date

 

 

 

Executed By

 

Australian Bushman Tanks Pty Ltd

 

By being signed by:

 

 

/s/ Tim Hankinson

 

/s/ William H. Channell, Jr.

 

Signature of authorised person

 

Signature of authorised person

 

 

 

 

 

Tim Hankinson

 

William H. Channell, Jr.

 

Name of authorised person

 

Name of authorised person

 

 

 

 

 

Director

 

Director

 

Office held

 

Office held

 

 

 

 

 

16

/

12

/

2005

 

4

/

1

/

2006

 

Date

 

Date

 

 

46

--------------------------------------------------------------------------------


 

 

Executed By

 

Channell Pty Ltd

 

By being signed by:

 

 

/s/ Tim Hankinson

 

 /s/ William H. Channell, Jr.

 

Signature of authorised person

 

Signature of authorised person

 

 

 

 

 

Tim Hankinson

 

William H. Channell, Jr.

 

Name of authorised person

 

Name of authorised person

 

 

 

 

 

Director

 

Director

 

Office held

 

Office held

 

 

 

 

 

16

/

12

/

2005

 

4

/

1

/

2006

 

Date

 

Date

 

 

47

--------------------------------------------------------------------------------